 



EXHIBIT 10.9
FOIA Confidential Treatment Requested
[Execution Version]
Master Lease Agreement
Flash memory manufacturing equipment
September 22, 2006
Toshiba Finance Corporation
SMBC Leasing Company, Limited
SD Lessors
SMBC Leasing Company, Limited
SD Lessor Agent
Toshiba Finance Corporation
Sumisho Lease Co., Ltd.
Fuyo General Lease Co., Ltd.
Tokyo Leasing Co., Ltd.
STB Leasing Co., Ltd.
IBJ Leasing Co., Ltd.
Toshiba Lessors
IBJ Leasing Co., Ltd.
Toshiba Lessor Agent

 



--------------------------------------------------------------------------------



 



Flash Partners Yugen Kaisha
Lessee
Table of Contents

                      Page
Article 1
  (Definitions)     1  
Article 2
  (Transaction Structure)     12  
Article 3
  (Lease)     13  
Article 4
  (Delivery)     13  
Article 5
  (Prior conditions regarding delivery)     14  
Article 6
  (Related documents)     15  
Article 7
  (Payment of lease payment etc.)     16  
Article 8
  (Immunity from defect liability)     19  
Article 9
  (Burden of loss, damage and risk)     20  
Article 10
  (Representation of Owner)     21  
Article 11
  (Quiet Enjoyment)     22  
Article 12
  (Installation and Use)     22  
Article 13
  (Possession and Sublease)     22  
Article 14
  (Maintenance Management)     23  
Article 15
  (Change in Original Condition)     23  
Article 16
  (Ownership of Parts)     24  
Article 17
  (Inspection)     24  
Article 18
  (Obligations)     24  
Article 19
  (Insurance)     25  
Article 20
  (Representations and Warranties)     26  
Article 21
  (Covenants)     27  
Article 22
  (Indemnity and Expenses Liabilities)     29  
Article 23
  (Number of individual transactions and change of deliverable period)     31  
Article 24
  (Purchase Options)     31  
Article 25
  (Return)     32  
Article 26
  (Termination of Agreement)     35  
Article 27
  (Default Interest)     39  
Article 28
  (Transfer of Rights and Obligations)     39  
Article 29
  (Limitations on Recourse to the Property)     40  
Article 30
  (Notices, etc.)     42  
Article 31
  (Communication of Intention or Reporting of Facts or Receipt thereof by each
Lessor)     42  

 



--------------------------------------------------------------------------------



 



                      Page
Article 32
  (Modification of Agreement)     42  
Article 33
  (Confidentiality)     42  
Article 34
  (Governing Law)     43  
Article 35
  (Jurisdiction)     43  

 



--------------------------------------------------------------------------------



 



     
Attachment 1
  Lease Terms and Conditions
Attachment 2
  Request for Lease and Approval
Attachment 3
  Loan Certificate
Attachment 4
  Permitted Liens
Attachment 5
  Certificate of Return
Attachment 6
  Certificate of Transfer
Attachment 7
  Conditions at the Time of Return
Attachment 8
  Notification address

 



--------------------------------------------------------------------------------



 



Master Lease Agreement
     This Master Lease Agreement (hereinafter, “the Agreement”) was executed on
September 22, 2006 by and between Toshiba Finance Corporation and SMBC Leasing
Company, Limited as SD Lessors (hereinafter collectively referred to as “SD
Lessors”), SMBC Leasing Company, Limited as SD Lessor Agent (hereafter referred
to as “SD Lessor Agent”), Toshiba Finance Corporation, Sumisho Lease Co., Ltd.,
Fuyo General Lease Co., Ltd., Tokyo Leasing Co., Ltd., STB Leasing Co., Ltd. and
IBJ Leasing Co., Ltd. as Toshiba Lessors (hereinafter collectively referred to
as “Toshiba Lessors” and, together with SD Lessors, collectively referred to as
the “Lessors”). IBJ Leasing Co., Ltd. as Toshiba Lessor Agent (hereinafter
referred to as “Toshiba Lessor Agent”) and Flash Partners Yugen Kaisha
(hereinafter referred to as “Lessee”).
Article 1 (Definitions)

  1   Unless the context makes it clear that the term has a different meaning,
the terms in the left column below, used in this Agreement, shall have the
meanings set forth in the right column below, corresponding to the relevant
terms.

         
SD Group Companies
  San Disk Corporation and companies of which San Disk Corporation directly or
indirectly owns 50% or more of their voting stocks  
 
     
SD Tranches
  Collectively refers to SD Tranche 1-A, SD Tranche 1-B, SD Tranche 1-C, and SD
Tranche 2, and individually, “each SD Tranche”.  
 
     
SD Tranche 1-A
  SD Tranche 1-A composed pursuant to Article 7, Paragraph 1 in relation to
lease payments and other claims under this Agreement.
 
     
SD Tranche 1-AB
  Collectively, SD Tranche 1-A and SD Tranche 1-B.
 
     
SD Tranche 1-B
  SD Tranche 1-B composed pursuant to Article 7, Paragraph 1 in relation to
lease payments and other claims under this Agreement.
 
     
SD Tranche 1-C
  SD Tranche 1-C composed pursuant to Article 7, Paragraph 1 in relation to
lease payments and other claims under this Agreement.

 



--------------------------------------------------------------------------------



 



         
SD Tranche 2
  SD Tranche 2 composed pursuant to Article 7, Paragraph 1 in relation to lease
payments and other claims under this Agreement.
 
     
SD Lessor RA
  A person who named as the SD Lessor RA in Attachment 1 Item 15.
 
     
Reason for cancellation
  Any of all of the reasons stipulated in Article 26, Paragraph 1
 
     
Loan certificate
  Loan certificate for the Property prepared for each individual transaction in
a manner provided in Attachment 3 pursuant to Article 4, Paragraph 5
 
     
Stipulated loss payment
  Amount calculated for each Tranche on a certain day in accordance with
Attachment 1, Paragraph 9
 
     
Taxes and public dues
  Present or future tax, levy, withholding tax, fees, handling fees, monetary
obligations as well as other monies (regardless of their names) and penalties,
default assessments, surcharges, late charges and late interest thereon
(regardless of their names) imposed by a tax authority or public office (both
domestic and foreign)
 
     
Bank Business Day
  Days on which banks operate in Japan
 
     
Payment for exercise of purchase options
  Amount calculated pursuant to Attachment 1, Paragraph 6 with respect to each
Tranche for each lease payment date
 
     
Individual transaction
  Each individual transaction to be conducted pursuant to this Agreement and
each loan certificate
 
     
Original Purchase Agreement
  Each purchase agreement executed between Lessee and a property manufacturer in
connection with the purchase of the Property
 
     
Sublessee
  Person who holds a sublease pursuant to the stipulation in Article 13
 
     
Repayment standard fee
  Amount calculated pursuant to Attachment 1, Paragraph 8 for the return date
stipulated in Article 25, Paragraph 1

- 2 -



--------------------------------------------------------------------------------



 



         
Performance, etc.
  Performance, structure, design, design specification, practical value,
exchange value, usability, sales possibility, commercial value, durability,
operability, economical efficiency, compatibility with purpose, legality and any
other performance, function, characteristics, value and utility of the Property
 
     
Reason for total loss
  Any of the following incidents that occur to the Property or its unit
component or component part: (a) Loss or whereabouts unknown (b) damage or
failure, reasonably recognized by Lessee as impossible to repair or reuse from
an economic viewpoint, which is confirmed by an appraisal company appointed by
Lessor or (c) confiscation, expropriation or theft
 
     
Loss, etc.
  Losses, damage, costs, fees, handling fees, liabilities, responsibilities,
penal charges, penalties, delinquency charges, claims and lawsuits
 
     
Unit component part
  A set of each property (including subject parts fixed to or furnished with
said property) listed by serial number separately in each loan certificate of
the Property. Provided, however, that when a part or unit component part subject
to said individual transaction is excluded from this Agreement, the remaining
unit component part/s shall compose unit component parts subject to the said
individual transaction thereafter.
 
     
Bankruptcy proceedings,
etc,
  General term referring to bankruptcy, civil rehabilitation or corporate
reorganizations and other bankruptcy proceedings
 
     
Toshiba group companies
  Toshiba Corporation and companies of which Toshiba Corporation directly or
indirectly owns 50% or more of their voting shares
 
     
Toshiba Tranches
  Collectively refers to Toshiba Tranche 1-A, Toshiba Tranche 1-B and Toshiba
Tranche 2, and individually, “each Toshiba Tranche”.

- 3 -



--------------------------------------------------------------------------------



 



         
Toshiba Tranche 1-A
  Toshiba Tranche 1-A composed pursuant to Article 7, Paragraph 1 in relation to
lease payments and other claims under this Agreement.
 
     
Toshiba Tranche 1-AB
  Collectively, Toshiba Tranche 1-A and Toshiba Tranche 1-B
 
     
Toshiba Tranche 1-B
  Toshiba Tranche 1-B composed pursuant to Article 7, Paragraph 1 in relation to
lease payments and other claims under this Agreement.
 
     
Toshiba Tranche 2
  Toshiba Tranche 2 composed pursuant to Article 7, Paragraph 1 in relation to
lease payments and other claims under this Agreement.
 
     
Toshiba Lessor RA
  A person who named as the Toshiba Lessor RA in Attachment 1 Item 15.
 
     
Tranches
  Collectively, SD Tranches and Toshiba Tranches, and individually, “each
Tranche”.
 
     
Delivery Period
  Period from the day of the execution of this Agreement to the final
deliverable date stipulated in Attachment 1, Item 1 (provided however, when
there is an agreement between Lessor and Lessee to extend the delivery period
pursuant to Article 4, Paragraph 8, the period shall be such agreed delivery
period).
 
     
Delivery place
  Place, on each scheduled delivery day, where the Property or its unit
component part is located, which the Lessee notifies the Lessor on a Banking
Business Day immediately prior to the relevant scheduled delivery day.
 
     
Delivery date
  Date on which each unit component part composing the Property is delivered
pursuant to Article 4.
 
     
Scheduled delivery date
  Each day stipulated in Attachment 1, Paragraph 1 as a scheduled delivery date
for each individual transaction or other bank business day as agreed upon by
Lessee and Lessor.

- 4 -



--------------------------------------------------------------------------------



 



         
Person to be compensated
  Lessor, the Borrower, or the Lender and all or either of successor, director,
employee or agent thereof.    
Obligation etc.
  Ownership, right of possession, lease right, lease, mortgage, right of pledge,
lien, security interests, right of mortgage and conditional rights thereto,
subscription rights thereto, any other usufructuary right as well as security
rights and rights based on attachment or provisional attachment.  
 
     
Property purchase price
  Sales price determined by Article 3, Paragraph 1 of the Master Sale and
Purchase Agreement with respect to the Property or its each unit component part.
 
 
     
Property manufacturer
  Person indicated in the column “manufacturer” on an itemized property list
attached to a loan certificate.  
 
     
Cause of default
  Cause of cancellation or cancellation by notification or cause of cancellation
as a result of passing of time or other conditions.

- 5 -



--------------------------------------------------------------------------------



 



         
Break funding cost
  Damages or penalty or other monies (provided, however, that if Lessee has
doubts about other monies, Lessor, Lessee and the Lender shall negotiate) borne
by each Lessor with respect to raising funds for purchasing the Property upon
nonperformance or early termination of a lease, pursuant to this Agreement. Such
amount shall be calculated based on the aggregate of (1) the amount calculated
by the relevant Lessor pursuant to its prescribed calculation method pursuant to
the difference between the funding cost (shown in per annum) applicable to each
Lessor in respect of its own share of the purchase price of the Property and the
reinvestment rate in the market of the relevant Lessor, (2) the amount
calculated by the SD Receivables Assignee pursuant to its prescribed calculation
method pursuant to the difference between the funding cost (shown in per annum)
applicable to the SD Receivables Purchaser in respect of the claims of the
purchase price of the Property related to SD Tranche 1-C and the reinvestment
rate in the market of the SD Receivables Assignee, and (3) the amounts of the
damages or penalties or other monies the Lenders impose on the Borrowers
pursuant to the Loan Agreements in relation to the failure to drawdown or the
acceleration, etc., under the Loan Agreements (provided however, if Lessee has
doubts about other monies, Lessor, Lessee and the Lenders shall consult with
each other).  
 
     
Return Adjustment Fee
  Amount to be calculated pursuant to Attachment 1, Paragraph 7 with respect to
the return date stipulated in Article 25, Paragraph 1.  
 
     
The Lenders
  Collective term for the SD Lenders and Toshiba Lenders.  
 
     
The SD Lenders
  Collective term for persons listed as the SD Lenders in Attachment 1,
Paragraph 11.

- 6 -



--------------------------------------------------------------------------------



 



     
The Toshiba Lenders
  Collective term for persons listed as the Toshiba Lenders in Attachment 1,
Paragraph 11.
 
   
Toshiba Lender Agent
  The person named as Toshiba Lender Agent in Attachment 1, Item 11.
 
   
The Loan Agreements
  Collective term for the SD Loan Agreement and the Toshiba Loan Agreement.
 
   
The SD Loan Agreement
  Collective term for Revolving Loan Agreement (SD Tranches 1-AB) concluded
between the SD Borrower and the SD Lender on the same date as the execution of
this Agreement and its Acknowledgement of Debts and Repayment Agreement
thereunder.
 
   
The Toshiba Loan Agreement
  Collective term for Revolving Loan Agreement (Toshiba Tranches 1-AB) concluded
between the Toshiba Borrower, Toshiba Lender, and Toshiba Lender Agent on the
same date as the execution of this Agreement and its Acknowledgment of Debts and
Repayment Agreement thereunder.
 
   
The Borrowers
  Collective term for the SD Borrower and the Toshiba Borrower.
 
   
The SD Borrower
  Persons listed as SD Borrower in Attachment 1, Paragraph 12
 
   
The Toshiba Borrower
  Persons listed as Toshiba Borrower in Attachment 1, Paragraph 12
 
   
All Parties Agreement
  Agreement setting forth priority executed by the Lenders, the Toshiba Lender
Agent, Administrative Custodian, Lessor, the Borrowers and the SD Receivables
Assignee on the same date as this Agreement

- 7 -



--------------------------------------------------------------------------------



 



         
Related Agreements
  This Agreement, Sale and Purchase Agreement, Sale and Purchase Agreement
regarding Receivables, SD Receivables Assignment Agreement, All Parties
Agreement, Master Agreement on Security Assignment regarding Claims, Master
Agreement on Commitment for Security Assignment regarding Claims, Administrative
Services Agreement, Guarantee Agreement, Letter of Agreement, agreements and
other documents related thereto  
 
     
Master Agreements on
Security Assignment
regarding Claims
  Collective term for SD Master Agreement on Security Assignment regarding
Claims and Toshiba Master Agreement on Security Assignment regarding Claims  
 
     
 
   
SD Master Agreement on
Security Assignment
regarding Claims
  Collective term for Master Agreement on Security Assignment regarding Claims
(SD Tranches 1-AB) executed between the SD Borrower and the SD Lenders on the
same date as this Agreement regarding the right to claim performance of
guaranteed obligations with respect to (i) claims associated with SD Tranches
1-AB under this Agreement and (ii) claims associated with SD Tranches 1-AB under
this Agreement based on SD Guarantee Agreement and each individual agreement
based thereon.  
 
     
Toshiba Master Agreement
on Security Assignment
regarding Claims
  Collective term for Master Agreement on Security Assignment regarding Claims
(Toshiba Tranches 1-AB) executed between the Toshiba Borrower and the Toshiba
Lender on the same date as this Agreement regarding the right to claim
performance of guaranteed obligations with respect to (i) claims associated with
Toshiba Tranches 1-AB under this Agreement and (ii) claims associated with
Toshiba Tranches 1-AB under this Agreement based on Toshiba Guarantee Agreement
and each individual agreement based thereon.

- 8 -



--------------------------------------------------------------------------------



 



         
Sale and Purchase Agreements regarding Receivables
  Collective term for SD Sale and Purchase Agreement regarding Receivables and
Toshiba Sale and Purchase Agreement regarding Receivables  
 
     
SD Sale and Purchase Agreement regarding Receivables
  Collective term for Sale and Purchase Agreement regarding Master Lease
Receivables (SD Tranches 1-AB) executed between the SD Lessors and the SD
Borrower on the same date as this Agreement regarding the right to claim
performance of guaranteed obligations with respect to (i) claims associated with
SD Tranches 1-AB under this Agreement and (ii) claims associated with SD
Tranches 1-AB under this Agreement based on the SD Guarantee Agreement and each
individual agreement based thereon  
 
     
Toshiba Sale and Purchase Agreement regarding Receivables
  Collective term for Sale and Purchase Agreement regarding Master Lease
Receivables (Toshiba Tranches 1-AB) executed between the Toshiba Lessors and the
Toshiba Borrower on the same date as this Agreement regarding the right to claim
performance of guaranteed obligations (i) claims associated with Toshiba
Tranches 1-AB under this Agreement and (ii) claims associated with Toshiba
Tranches 1-AB under this Agreement based on the Toshiba Guarantee Agreement and
each individual agreement based thereon  
 
     
SD Receivables Assignment
Agreement
  Collective term for Master Lease Receivables Purchase and Sale Agreement (SD
Tranche 1-C) executed between the SD Lessors and the SD Receivables Assignee on
the same date as this Agreement regarding the right to claim performance of
guaranteed obligations for (i) claims associated with SD Tranche 1-C under this
Agreement and (ii) claims associated with SD Tranche 1-C under this Agreement
based on the SD Guarantee Agreement and each individual agreement based thereon.

- 9 -



--------------------------------------------------------------------------------



 



         
SD Receivables Assignee
  The persons listed as SD Receivables Assignee in Attachment 1, Item 13.  
 
     
The Administrative
Services Agreement
  Collective term for SD Administrative Services Agreement and Toshiba
Administrative Services Agreement  
 
     
SD Administrative
Services Agreement
  SD Administrative Services Agreement concluded between the SD Lessors and the
Administrative Custodian on the same date as this Agreement  
 
     
Toshiba Administrative
Services Agreement
  Toshiba Administrative Services Agreement concluded between the Toshiba
Lessors and the Administrative Custodian on the same date as this Agreement  
 
     
Administrative Custodian
  Collectively means the SD Administrative Custodian and the Toshiba
Administrative Custodian.  
 
     
SD Administrative
Custodian
  The persons listed as SD Administrative Custodian in Attachment 1, Item 15.  
 
     
Toshiba Administrative
Custodian
  The persons listed as Toshiba Administrative Custodian in Attachment 1,
Item 15.  
 
     
Letter of Agreement
  Letter of consent by the Guarantors and Lessees in a specified form with
respect to assignment of receivables based on each Agreement on Security
Assignment regarding Claims and establishment of the right to complete
commitment for security assignment based on the Agreement on Commitment for
Security Assignment regarding Claims  
 
     
Master Sale and Purchase Agreement
  Collective term for Master Sale and Purchase Agreement with respect to the
Property executed between Lessee and Lessor on the same date as this Agreement
and each individual agreement based thereon.

- 10 -



--------------------------------------------------------------------------------



 



         
The Property
  Each unit component (including subject parts) in each individual transaction
reported by Lessee to Lessor pursuant to Article 4, Paragraph 1 of Master Sale
and Purchase Agreement, confirmed by the request for lease and approval to be
submitted five (5) bank business days prior to the relevant individual
transaction (or if agreed otherwise between Lessee and Lessor, such date as
agreed), a certificate of transfer, receipt and loan certificate delivered on
the delivery date for said individual transaction. Provided, however, that if
some portion of unit components is excluded from this Agreement due to the
occurrence of total loss, or by exercise of purchase options, the remaining unit
components shall constitute the Property thereafter.  
 
     
Master Agreement on
Commitment for Security
Assignment regarding
Claims
  Collective term for Master Agreement on Commitment for Security Assignment
regarding Claims concluded between Lessor and the Lenders on the same date as
this Agreement and individual agreements pursuant thereto  
 
     
Parts
  Equipment and parts composing a unit component, and/or equipment, accessories,
attachments and parts (including collection of parts and parts of similar kinds)
fixed to or furnished with the Property  
 
     
The Guarantee Agreements
  Collective term for SD Guarantee Agreement and the Toshiba Guarantee Agreement
 
 
     
SD Guarantee Agreement
  Guarantee Agreement concluded between SanDisk and the SD Lessors on the same
date as this Agreement  
 
     
Toshiba Guarantee
Agreement
  Guarantee Agreement concluded between Toshiba and the Toshiba Lessors on the
same date as this Agreement  
 
     
The Guarantors
  Collectively refers to SanDisk and Toshiba  
 
     
SanDisk
  Person/s described as SanDisk in Attachment 1, Paragraph 14.

- 11 -



--------------------------------------------------------------------------------



 



         
Toshiba
  Person/s described as Toshiba in Attachment 1, Paragraph 14  
 
     
Waived obligations, etc.
  Obligations, etc. excluded pursuant to Article 18, Paragraph 1  
 
     
Lease period
  Period starting on delivery date stipulated in Attachment 1, Paragraph 2.
Provided, however, that if this Agreement is cancelled before expiration, the
lease period shall terminate on such cancellation day.  
 
     
Lease period expiration
date
  The last day of a lease period  
 
     
Lease payment
  Lease payment determined for each unit component of each Tranche pursuant to
Attachment 1, Paragraph 3  
 
     
Lease payment calculation
period
  Period stipulated in Attachment 1, Paragraph 5  
 
     
Lease payment date
  Date stipulated in Attachment 1, Paragraph 4

  2   With respect to quoting other agreements and documents in this Agreement,
if the relevant agreements and documents are revised, added or changed after the
Agreement was initially executed, they shall mean the relevant agreements and
documents after they were revised, added or changed.     3   With respect to
quoting provisions in this Agreement, the provisions shall mean, unless
otherwise specially stated, the provisions of this Agreement.     4   With
respect to referring to parties to the related agreements to this Agreement, the
parties shall also include their successors and accredited assignees.

Article 2 (Transaction Structure)

  1   Lessee and Lessor confirm that transactions listed in Attachment 1,
Paragraph 16 are planned with respect to the Property and they are inextricably
linked with each other.     2   Lessee confirms that Lessor has the ownership of
the Property during the lease period under this Agreement.

- 12 -



--------------------------------------------------------------------------------



 



Article 3 (Lease)

  1   Pursuant to Master Sale and Purchase Agreement, Lessor shall receive from
Lessee each unit component composing the Property on each delivery date and, in
the meantime, shall lease said unit component to Lessee.     2   A lease of the
Property and each unit component under this Agreement shall exist for each
individual transaction during its lease period and it shall commence from the
issuance date of each loan certificate pursuant to Article 4, Paragraph 5.
Except where explicitly provided in this Agreement, a lease of the Property
shall neither be cancelled nor terminated prior to its lease expiration date.  
  3   Lessee shall pay the lease payment pursuant to Article 7, Paragraph 2 as
compensations for the lease under this Agreement.     4   Lessee shall have the
right to quiet enjoyment of the Property pursuant to Article 11 and other
provisions of this Agreement.

Article 4 (Delivery)

  1   Lessee shall designate a scheduled date to deliver each unit component
composing the Property to Lessor pursuant to Attachment 1, Paragraph and Lessee
shall submit to Lessor the request for lease and approval in the form of
Attachment 2 at least five (5) bank business days prior to the scheduled
delivery date. Lessor shall confirm and agree on the contents and conditions of
the request for lease and approval received from Lessee, and thereupon shall
deliver to Lessee the relevant request for lease and approval after printing its
name and sealing it.     2   Subject to the satisfaction of the conditions set
forth in Article 5, and to receive from Lessee a unit component on each delivery
date at a delivery location in accordance with Master Sale and Purchase
Agreement, Lessor shall deliver said unit component in as is, where is condition
to Lessee on the same date and at the same location for the purpose of the
leasing stipulated in the previous Article, and Lessee shall receive said unit
component from Lessor.     3   If it becomes necessary to change any scheduled
delivery date, Lessee shall notify Lessor to that effect as soon as possible (at
the latest by 5 bank business days prior). Lessee and Lessor shall agree on each
amount of lease payment, payment for exercise of purchase options, Return
Adjustment Fee, repayment standard fee and stipulated loss payment for each
individual transaction, based on the actual property purchase price of and
delivery date for said unit component. In such case, the agreed amount of lease
payment, payment for exercise of purchase options, Return Adjustment Fee,
repayment standard fee and

- 13 -



--------------------------------------------------------------------------------



 



      stipulated loss payment, together with the actual property purchase price
and the delivery date, shall be documented and attached to each loan certificate
in the form specified in Attachment 3.     4   Lessee shall bear the cost and
liabilities (including break funding cost; further, if Lessee bears the
liability for break funding cost in accordance with this Agreement, Lessee shall
pay the amount calculated based on the definition stipulated in Article 1 for
each Tranche. Provided however, if respective amounts and payment periods for
each Tranche are different, they shall be appropriately adjusted. Hereinafter,
the same in this Agreement.) incurred as a result of a change of delivery date
or delayed or failed delivery (excluding cases where the cause is attributable
to Lessor, the SD Receivables Assignee or the Lenders).     5   Lessee shall
prepare and deliver to Lessor a loan certificate in the form specified in
Attachment 3 as the delivery of each unit component takes place pursuant to the
above Paragraph 2.     6   Delivery of each unit component as part of leasing in
each individual transaction under this Agreement shall be deemed complete by
delivery of a loan certificate referenced in the preceding paragraph. Lessee may
use each unit component from such delivery date of said loan certificate.     7
  Lessee shall bear all the cost of delivering the Property under this Article.
    8   In the event where delivery of the Property is not completed during a
delivery period in accordance with Article 4 Paragraph 2, Lessee and Lessor
shall faithfully negotiate a possibility of extending such delivery period.

Article 5 (Prior conditions regarding delivery)

    Lessor’s obligation to deliver each unit component for each individual
transaction under Article 4 is conditional upon meeting the following conditions
before the scheduled delivery date. Provided, however, that this shall not apply
if Lessor notifies Lessee before completion of delivery that Lessor waives these
conditions.

  (1)   That no event has occurred by a scheduled delivery date that triggers
Lessor or Lessee to expect changes in laws, orders, notices or other legal,
administrative guidance or tax changes that, in light of the purpose [of the
transaction], Lessor or Lessee reasonably considers appropriate reasons to
suspend or postpone the execution of such transaction planned in accordance with
the related agreements, or that such transaction is illegal. (However, if Lessor
or Lessee determines that an event applicable under this Item has occurred,
Lessor or Lessee shall immediately

- 14 -



--------------------------------------------------------------------------------



 



      notify and negotiate with the other party.)     (2)   That Lessee has
purchased from a manufacturer of the Property said unit components before such
scheduled delivery date from a manufacturer in accordance with the Original
Purchase Agreement, and Lessee has acquired the ownership thereof without
incurring any obligations etc. (excluding waived obligations).     (3)   That
said unit component is insured under Article 19 by an insurance that is
effective as of said scheduled delivery date.     (4)   That no events of
default have occurred.     (5)   That no events have occurred that cause Lessor
to determine that events constituting a total loss or leading to a total loss of
said unit component.     (6)   That related agreements to which Lessor or Lessee
shall be a party are signed by all the parties, issued and continued to be in
effect.     (7)   That representations and warranties by Lessee under Article 20
are entirely correct as of said scheduled delivery date under existing
conditions on the same day.     (8)   That no significant change has been added
to the FLASH PARTNERS MASTER AGREEMENT executed on September 10, 2004 between
the Guarantors and SanDisk International Limited, or that this Agreement has not
been cancelled, dissolved or terminated, and that there is no such material risk
to the extent known to Lessee.     (9)   That the long-term loan rating of
SanDisk by Standard & Poor’s Rating Services or Moody’s Investors Service is BB-
or above Ba3, respectively, as of said scheduled delivery date.

Article 6 (Related documents)

  1   Lessee and Lessor shall take steps necessary for execution of this
Agreement and other related agreements and for authorization required to carry
out obligations under this Agreement by the date of execution of this Agreement
or each delivery date and, in the meantime, shall exchange certificates of seal
impression for the seals used in these agreements (issued within three months
prior to each signing), certified copy of company registration (issued within
three months prior to the day of each signing) and Articles of Incorporation
(valid as of the date of signing of this Agreement).     2   Lessee shall submit
the following documents to Lessor by each scheduled delivery date:

  (1)   Insurance certificate for said unit component designated in Article 19  
  (2)   Original Letter of Agreement, notarized and dated, for said unit
component     (3)   Other documents reasonably requested by Lessor

- 15 -



--------------------------------------------------------------------------------



 



Article 7 (Payment of lease payment etc.)

  1   Lessee and each Lessor agree that monetary claims of Lessor against Lessee
in the form of lease payment, stipulated loss payment, Return Adjustment Fee,
payments for exercise of purchase options and other payments connected to each
individual transaction under this Agreement comprise Tranche 1-A, SD Tranche
1-B, SD Tranche 1-C, SD Tranche 2 and Toshiba Tranche 1-A and Toshiba Tranche
1-B. Each Tranche regarding each individual transaction shall consist of claims
obtained by dividing such monetary claims by a rate provided in the loan
certificate for said individual transaction. Further, a specific amount for each
Tranches in the form of lease payment, stipulated loss payment, Return
Adjustment Fee and payment for exercise of purchase options for each individual
transaction shall be determined by Attachment 1, Paragraph 3, Paragraph 6,
Paragraph 7 and Paragraph 9 of this Agreement and the loan certificate related
to said individual transaction.         In addition, (i) claims related to lease
payment, stipulated loss payment, Return Adjustment Fee, and payment for
exercise of purchase options regarding each SD Tranche shall be attributed to
only the SD Lessors (each SD Lessor holds claims divided by the ratio of its
share of the Property), and money for such claims shall be paid only to the SD
Lessors, and (ii) claims related to lease payment, stipulated loss payment,
Return Adjustment Fee, payment for exercise of purchase options regarding each
Toshiba Tranche shall be attributed to only the Toshiba Lessors (each Toshiba
Lessor holds claims divided by the ratio of its share of the Property), and
money for such claims shall be paid only to the Toshiba Lessors.     2   Lessee
shall, for each individual transaction, make a lease payment to Lessor for the
lease payment calculation period that ends on each payment date by 11 am on such
payment date.     3   In the event that the day that Lessee is supposed to make
payment in any amount that Lessee has payment obligations for each individual
transaction under this Agreement on a day other than a bank business day, with
respect to such lease payment, stipulated loss payment, Return Adjustment Fee,
and payment for exercise of purchase options, Lessee shall make payment on the
following bank business day (if the following bank business day falls in next
month, then use the previous bank business day shall apply). With respect to the
lease payments, such payment amount shall be adjusted accordingly. With respect
to other payments, payments shall be made on the following bank business day and
such payments shall not be adjusted.

- 16 -



--------------------------------------------------------------------------------



 



  4   The amount that Lessee owes under this Agreement shall be paid according
to provisions set forth in Attachment 1, Paragraph 10(2), unless as otherwise
agreed by the parties concerned. However, lease payment, stipulated loss
payment, payment for exercise of purchase options and Return Adjustment Fee,
Break Funding Cost and the related late fees thereto due under this Agreement
regarding each SD Tranche shall be paid to the SD Borrower, and lease payment,
stipulated loss payment, payment for exercise of purchase options and Return
Adjustment Fee, Break Funding Cost, and the related late fees thereto due under
this Agreement regarding each Toshiba Tranche shall be paid to the Toshiba
Borrower, in accordance with Attachment 1, Paragraph 10(1). Lessee confirms that
in connection with receiving said payments into the bank account of the
Borrowers, the SD Lessors and the SD Receivables Assignee have delegated to the
SD Borrower, and the Toshiba Lessors have delegated to the Toshiba Borrower, and
each Borrower has accepted such delegations. If such delegation is terminated by
prior written notice by the SD Lessors, the SD Receivables Assignee or Toshiba
Lessors to the SD Borrower or the Toshiba Borrower, Lessor shall notify Lessee
to that effect by at least one bank business day prior to the first lease
payment due date after such termination. (In such case, with respect to lease
payment, stipulated loss payment, payment for exercise of purchase options and
Return Adjustment Fee, Break Funding Cost and the related late fees thereto due
under this Agreement, the amount with respect to SD Tranches 1-AB shall be paid
in the bank account of each SD Lender provided in Attachment 1, Paragraph 10(2);
the amount with respect to SD Tranche 1-C shall be paid in the bank account of
the SD Receivables Assignee provided in Attachment 1, Paragraph 10(2); the
amount with respect to Toshiba Tranches 1-AB shall be paid in the bank account
of each Toshiba Lender provided in Attachment 1, Paragraph 10(2); the amount
with respect to SD Tranche 2 shall be paid in the bank account of each SD Lessor
provided in Attachment 1, Paragraph 10(2); and the amount with respect to
Toshiba Tranche 2 shall be paid in the bank account of each Toshiba Lessor
provided in Attachment 1, Paragraph 10(2).).     5   Pursuant to this Agreement,
Lessee is obliged to pay Lessor in full amount without any deduction, offsetting
or defense regardless of any reasons (except where Lessor, the SD Receivables
Assignee or the Lenders are responsible), including defective performance etc.
by the Property, obligations against the Property, infringement against use of
the Property or bankruptcy proceedings of the parties concerned. If Lessee is
required by decree to withhold tax for the applicable payment, Lessee shall make
an additional payment that is needed to ensure the amount that the receiving
party would have received should such withholding have not been necessary.

- 17 -



--------------------------------------------------------------------------------



 



  6   If a lease pursuant to this Agreement for each individual transaction is
terminated on a day other than its lease payment date, regardless of the
occurrence of a total loss of the Property or its unit component, cancellation,
exercising of purchase options or return options by Lessee or other reasons
(except where Lessor, SD Receivables Assignee or the Lenders are responsible for
causing such termination), Lessee shall pay break funding cost to Lessor on said
termination day.     7   If the amount that Lessee has paid to Lessor or the
amount received by Lessor by disposition of the Property under this Agreement is
less than the total amount of Lessee’s debts due on said payment date or receipt
date under this Agreement for liquidation, such amount shall be appropriated to
each debt in the following order. However, the claims of the same priority shall
be distributed proportionally according to the amount of debt corresponding to
the claims of the same priority each Lessor holds.

  (1)   Amount Lessee is required to pay Lessor under the related agreements
(provided however, excluding items listed in sub-paragraphs (2) through (7) of
this paragraph).     (2)   Default interest related to lease payment, stipulated
loss payment, Return Adjustment Fee, payment for exercise of purchase options
due under SD Tranches 1-AB, SD Tranche 1-C and Toshiba Tranches 1-AB.     (3)  
As between lease payments and stipulated loss payments with respect to SD
Tranches 1-AB, SD Tranche 1-C and Toshiba Tranches 1-AB, the amount equivalent
to lease payment interest (each amount due under said Tranche, provided in
Attachment 1, Paragraphs 3 1 (2), 2 (2), 3 (2), 5 (2) and 6 (2), and Attachment
1, Paragraphs 9 (3), (6), (9), (15) and (18) specified in the loan certificate
for each individual transaction).     (4)   Break funding cost regarding SD
Tranches 1-AB, SD Tranche 1-C and Toshiba Tranches 1-AB.     (5)   As between
lease payments and stipulated loss payments with respect to SD Tranches 1-AB, SD
Tranche 1-C and Toshiba Tranches 1-AB, the amount equivalent to the original
principal of the lease payments (each amount due under the relevant Tranche,
provided in Attachment 1, Paragraphs 3 1 (1), 3 (1), 3 (1), 5 (1) and 6 (1) and
Attachment 1, Paragraphs 9 (1), (2), (4), (5), (7), (8), (13), (14), (16) and
(17) specified in the loan certificate for each individual transaction), or
amount equivalent to payments for exercise of purchase options or Return
Adjustment Fees.     (6)   Default interest on lease payment, stipulated loss
payment, and payment for exercise of purchase options related to SD Tranche 2
and Toshiba Tranche 2.

- 18 -



--------------------------------------------------------------------------------



 



  (7)   As between lease payments and stipulated loss payments with respect to
SD Tranche 2 and Toshiba Tranche 2, the amount equivalent to lease payment
interest (each amount due under the relevant Tranche provided in Attachment 1,
Paragraphs 3 4 (2) and 7 (2) and Attachment 1, Paragraphs 9 (12) and
(21) specified in the loan certificate for each individual transaction).     (8)
  Break funding cost regarding SD Tranche 2 and Toshiba Tranche 2.     (9)   As
between lease payments and stipulated loss payments with respect to SD Tranche 2
and Toshiba Tranche 2, the amount equivalent to the original principal of lease
payments (each amount due under the relevant Tranches provided in Attachment 1,
Paragraphs 3 4 (1) and 7 (1) and Attachment 1, Paragraphs 9 (10), (11), (19) and
(20) specified in the loan certificate for each individual transaction), or the
amounts equivalent to the payments for exercise of purchase options.     (10)  
Other debts of Lessee pursuant to this Agreement that has become due.

Article 8 (Immunity from defect liability)

  1   Lessor shall lease the Property to Lessee on an as is basis, without
warranty of any kind regarding the Property, whether express or implied, and
shall not be liable for defects (provided however, excluding defects which arose
due to the Lessor’s intentional acts or gross negligence) in the Property,
whether apparent or hidden. Further, Lessor shall make no guarantee regarding
existing obligations etc. (provided however, excluding obligations, etc. which
arose due to the Lessor’s intentional acts or gross negligence) regarding the
Property or its parts and shall not be liable for defects irrespective of
whether the defects are known or not.     2   Lessee, assuming its own
responsibility and at its own expense, shall acquire appropriate quality
assurance from the manufacturer of the Property or its parts supplier, and at
the same time make an arrangement for after-sale service and hereby assigns to
Lessor (except where such assignment is prohibited) the rights regarding the
Property, such as the right to claim damages and warranties (including the right
to claim warranty against defects). However, Lessee may exercise the applicable
right to claim damages and warranties in its own name, provided that no event of
cancellation has occurred, and may directly receive the benefit of the execution
of the right to claim damages and warranties during the lease period from a
manufacturer of the Property or its parts suppliers.     3   In the event that
Lessee suffers damage or a loss due to lack of performance by the Property,
Lessee may, assuming its own responsibility and at its own expense, demand
recovery of such damage or loss directly from a manufacturer of the Property or
its parts

- 19 -



--------------------------------------------------------------------------------



 



      manufacturer under the right set forth in the provision of the previous
paragraph, and Lessor shall not be responsible for this. However, Lessee’s
obligations under Article 14 shall not be affected.

Article 9 (Burden of loss, damage and risk)

  1   If an event of total loss occurs to all or any unit component of the
Property (except where Lessor is responsible), Lessee shall immediately notify
Lessor of such event and provide Lessor stipulated loss payment and other
amounts of debts that are due with respect to the Property and its unit
component as of the date it intends to make the relevant payment on the earlier
date of the following dates: (a) 90th day since the occurrence of said event of
total loss (except where Lessee is not responsible for the total loss event and
Lessor and Lessee have otherwise agreed); or (b) the following bank business day
after the day when an amount greater than the stipulated loss payments is paid
as insurance coverage prescribed in Article 19.     2   When Lessee has paid the
amount prescribed in the previous paragraph, Lessor shall assign Lessee the
right to the Property or its unit component that suffered a total loss or the
right to a third party acquired as a result of such total loss event (excluding
the right to claim compensation for damages for which Lessor should be held
liable) on an as is basis with respect to performance without the third party
providing funds, credits or other type of guarantee.     3   In the event that
Lessor has received compensation from a third party as a result of the
occurrence of a total loss event with respect to the Property or its unit
component (including, irrespective of characterization, an amount paid to
compensate for loss and financial burdens due to the occurrence of such total
loss event, but excluding the amount that Lessor should incur to compensate for
damage) or received insurance coverage for the total loss, when Lessee has not
met the payment date due under Paragraph 1 (irrespective of whether or not
Lessee is aware that the payment date due under Paragraph 1 has arrived as a
result of the payment of total loss insurance coverage ), the received amount
shall be appropriated for payment of stipulated loss payment, and if there is a
surplus after the appropriation, the surplus amount shall be immediately
returned to Lessee upon subtracting unpaid amounts that Lessee owes Lessor under
the related agreements (including late charges), and if there is still
deficiency after such appropriation, Lessee shall not avoid payment of said
deficient amount. Further, if Lessee has paid said stipulated loss payment at
the time referenced above, Lessor shall immediately return the remaining balance
of the received amount to Lessee upon

- 20 -



--------------------------------------------------------------------------------



 



      subtracting, if any, unpaid amounts due from Lessee due under the related
agreements.     4   During the lease period, Lessee shall incur all the risk and
relevant expenses related to a loss (including total loss events) or damage (in
either case, except when Lessor is responsible) to the Property or its unit
component.     5   In the event that a total loss event occurs to a unit
component and Lessee has paid stipulated loss payment with respect to said
component and paid other unpaid amounts with respect to such component or the
total loss, said unit component shall be removed from transactions set forth in
the related agreements, and Lessee shall be exempt from obligations to pay
future lease payment with respect to said unit component part.     6   With
respect to a unit component that Lessee reasonably determines, through Lessee’s
consultation with a manufacturer or maintenance company of the Property after
delivery of such component, that it does not meet Lessee’s required
specification, a total loss event is deemed to have occurred immediately after
delivery on the delivery date for reasons for which Lessee is not responsible,
and the provisions of this Article shall apply accordingly.     7   In the event
that a total loss event has occurred to the Property or its unit component part,
or that Lessee judges that the Property or its unit component needs to be
replaced for the purpose of doing business, Lessee may request replacement of
the Property or its unit component, subject to consent by Lessor, the Borrower,
the SD Receivables Assignee and the Lenders (Lessor, the Borrower, the SD
Receivables Assignee or the Lenders may not refuse such consent without any
rational reasons, which include the case where Lessor judges, at its own
discretion, that the value of the Property or its unit component after
replacement will decrease compared to the value before replacement (excluding a
minor decrease)). Such replacement shall take place at the expense of Lessee if
Lessor, the Borrower, SD Receivables Assignee and the Lenders agree on
conditions with respect to a replacement property, its cost and other matters of
consideration. Provided however, only where obtaining prior written consent is
difficult due to the urgent need to replace the relevant property or unit
component part with equivalent items, Lessee can request the consent ex post
facto from Lessor, the Borrower, the SD Receivables Assignee and the Lenders
regarding the replacement of the relevant property or unit component part.

Article 10 (Representation of Owner)

      Lessee shall, on its own responsibility and at its own expense, in a
manner clearly recognizable by a third party, place signs indicating Lessor’s
ownership of the Property where the Property is located and on main unit
components of the Property and certain unit components that Lessor requests.

- 21 -



--------------------------------------------------------------------------------



 



Article 11 (Quiet Enjoyment)

      Lessee shall, unless a cancellation event has occurred, have the quiet
enjoyment of the Property, and Lessor shall not disturb such use by Lessee
without valid reasons.

Article 12 (Installation and Use)

  1   Lessee shall, on its own responsibility and at its own expense, install
the Property in Toshiba Yokkaichi Factory in accordance with installation
standards or methods provided by the manufacturers of the Property and
regulatory authorities, and shall not change the installation location without
prior consent of Lessor. If installation of the Property or its unit components
takes place outside of Japan, in addition to prior consent of Lessor, the
following must be observed: compliance outside of Japan of with the provisions
of each Article of this Agreement regarding the Property or its unit components,
no compromising of the rights of Lessor, the Borrower, the SD Receivables
Assignee and the Lenders with respect to the Property and rights under the
related agreements, and compliance with laws of Japan and the United States
regarding export and re-export control.     2   Lessee shall comply with all
applicable laws with respect to installation, use, operation and handling of the
Property (including environmental laws), any request, conditions imposed and
instructions provided by the manufacturers of the Property, parts suppliers and
the insurers and agreements with such parties and, at the same time, shall use
the Property only for legal purposes.     3   Lessee shall, on its own
responsibility and at its own expense, keep and maintain records regarding use
and operation of the Property.

Article 13 (Possession and Sublease)

  1   Lessee shall not, without prior consent of Lessor, transfer the possession
of the Property to a third party, or sublease the Property. However, Lessee may,
on its own responsibility and at its own expense, without consent of Lessor,
transfer the possession of the Property for maintenance or repair to a
manufacturer of the Property or approved maintenance or repair provider, and
sublease the Property to an SD Group company or a Toshiba Group company.     2  
In the event that the transfer of possession or sublease is executed in
accordance with the previous paragraph, the transfer of possession or sublease
shall not affect Lessee’s obligations under this Agreement and shall be subject
to the Agreement’s Articles,

- 22 -



--------------------------------------------------------------------------------



 



      survival and other provisions, and even if Lessee incurs taxes and public
dues as a result of the transfer of possession or subleasing, there shall be no
affect on the lease payment or other lease conditions under this Agreement.
Further, Lessee shall, on its own responsibility and at its own expense, take
all reasonable measures so that Lessor and the Lenders maintain security
interests as before (not limited to those expressed in this Agreement).

Article 14 (Maintenance Management)

  1   Lessee shall, on its own responsibility and at its own expense, keep the
Property in safe condition at all time.     2   Lessee shall, on its own
responsibility and at its own expense, perform maintenance and management of the
Property in accordance with provisions of law, perform maintenance and repair
using a method approved or recommended by a manufacturer of the Property or a
parts supplier and a similar method that Lessee has employed with respect to
other similar properties and, in the meantime, retain the Property in the same
condition at all time as the initial condition of the delivery date (excluding
normal wear and tear). Under any circumstances, Lessee shall not perform acts
that might cause a significant adverse effect to the manufacturer’s warranty of
the Property.     3   Lessee shall, on its own responsibility and at its own
expense, keep and maintain records regarding maintenance and repair of the
Property, including maintenance log.     4   Lessee may, for the purpose of
maintenance and repair provided in Paragraph 2, on its own responsibility and at
its own expense, replace parts with substitutes that are similar in performance
to the respective parts and owned by Lessee without any obligation to itself
(excluding the waived obligations) or may install parts owned by Lessee without
any obligation for itself (excluding the waived obligations) in the Property
without replacing the parts of the Property. However, in either case, the
replacement or installation shall not cause any changes that are reasonably
expected to decrease performance etc. of the Property, or have adverse effect on
its performance etc.     5   Lessee may, on its own responsibility and at its
own expense, after delivery of the Property to Lessee in accordance with
Article 4, remove, without installing substitutes, parts that are installed to
the Property as an addition, not as a replacement of the parts, or the parts of
which removal does not cause reduced performance etc. of the Property.

- 23 -



--------------------------------------------------------------------------------



 



Article 15 (Change in Original Condition)

      Lessee may, on its own responsibility and at its own expense, perform
changes, alterations or additions to the Property that are considered necessary
or desirable for operations so long as such act does not reduce or negatively
affect performance of the Property.

Article 16 (Ownership of Parts)

  1   Except for circumstances under Paragraph 2, parts that Lessee installed in
the Property under Article 14, Paragraph 4, upon installation, shall comprise
the Parts that constitute the Property and automatically belong to Lessor and be
leased from Lessor to Lessee under this Agreement. With respect to parts that
are removed from the Property, the ownership of the removed parts shall be
transferred to Lessee while the ownership of the substitutes is transferred to
Lessor. However, the parts that are exchanged and removed, though not replaced
by similar substitutes, shall still be owned by Lessor regardless of their
location and are subject to this Agreement.     2   Lessee may retain the
ownership of parts that are installed to the Property, after the Property was
delivered to Lessee under Article 4, as an addition, not as replacements, under
Article 14, if removal of such parts from the Property is possible without
compromising performance of the Property. Lessor may consider said parts in
accordance with Article 26, Paragraph 3.

Article 17 (Inspection)

      Lessor and its designated parties may, upon prior notice to Lessee no less
than 5 bank business days in advance, with respect to the Property or its parts,
enter an office, factory or facility of Lessee or its installation location, or
on a premise of Lessee and inspect the Property with respect to conditions,
installation, use, operation, storage, maintenance and repair. However, when
performing the applicable inspection, normal operations of Lessee or its
installation location shall not be disturbed and, at the same time, reasonable
confidentiality, safety, and security restrictions imposed by Lessee or its
installation location shall apply.

Article 18 (Obligations)

  1   Lessee shall not establish, approve, or cause to create any obligation to
the Property and its parts, rights or benefits under this Agreement. Provided,
however, such shall not apply to any obligation arising out of (a) rights of
Lessor and Lessee provided in this Agreement, (b) retention rights or similar
security rights of employees, maintenance providers and repair providers that
arise during normal operations of Lessee, for which a payment due

- 24 -



--------------------------------------------------------------------------------



 



      date has not arrived and there is no risk of enforcement of obligations
with respect to the Property, and (c) rights under the related agreements
executed by Lessor, SD Receivables Assignee, the Lenders and their successor/s
and assignee/s (including loan and security agreements ).

  2   In the event that an obligation arises that is not excluded by the
conditions stipulated in the previous paragraph, Lessee, on its own
responsibility and at its own expense, shall remove the same in an appropriate
method.

Article 19 (Insurance)

  1   Lessee shall, on its own responsibility and at its own expense,
personally, execute an insurance agreement to cover damage to and loss of the
Property at all times during the lease period through the Guarantor, Toshiba
Group companies or SD Group companies with an insurance company recognized by
Lessor as internationally reliable.     2   Regarding insurance referred to in
the previous paragraph, the amount of insurance shall be no less than the amount
equivalent to 100% of stipulated loss payment as of the lease payment date
immediately before the date of loss event.     3   Lessee shall, in the event
that an event insured against, whether total or partial, occurs to the Property,
promptly notify Lessor.     4   In the event that damage (partial loss) occurs
to the Property, where restoration or repair of the Property is possible, Lessee
shall receive the insurance money paid for such event. Upon receiving such
insurance money, unless the damage has already been restored or repaired, Lessee
shall apply the entire amount of the insurance money to restoration and repair
of the Property. Further, in the event that a total loss event occurs, the
provisions stipulated in Article 9 shall apply.     5   Prior to the date of
transfer of the Property stipulated in Article 4 and at the start of each
insurance coverage for the period for which insurance coverage is required
pursuant to this Article (at least once a year), Lessee shall obtain
documentation that proves the coverage that meets the above conditions from an
insurance company prescribed in Paragraph 1 and deliver such document to Lessor.
    6   Terms and conditions for insurance set forth in this Article shall, in
all respects under any circumstances, not be less than insurance that covers
property that is similar to the Property. In the event that terms and conditions
of the insurance set forth in this Article become less than the terms and
conditions of such other insurance, the terms and conditions of the insurance
set forth in this Article shall be improved to the terms and conditions of such
other insurance, and Lessee shall promptly conform to the improved terms and
conditions.

- 25 -



--------------------------------------------------------------------------------



 



Article 20 (Representations and Warranties)

  1   Lessee represents and warrants the following items as of the day of this
Agreement:

  (1)   That Lessee has concluded the related agreements to which Lessee is a
party, has capacity and authority by law and internal corporate rules and
regulations of the company to exercise the rights and fulfill the obligations
under the related agreements and has processed resolutions of the general
meetings of shareholders and other measures necessary by law and internal
corporate rules and regulations of the company for the approval of such related
agreements and exercise of its own rights and fulfillment of its obligations.  
  (2)   That preparation, delivery and execution by Lessee of the related
agreements to which Lessee is a party does not, in any respects, violate laws,
Lessee’s Articles of Association and other documents related to its
organizations and provisions of agreements to which Lessee is a party.     (3)  
That the related agreements, to which Lessee is a party, are legal, effective
and binding agreements against Lessee where implementation in accordance with
each provision is possible.     (4)   That preparation and delivery of the
related agreements to which Lessee is a party, and performance or fulfillment by
Lessee of each intended transaction thereunder do not require in any way
approval and license by any government or other public office or court,
notification to or registration with government or other public office or court,
or other procedure, except for those already completed.     (5)   That there is
no pending judicial or administrative procedure in any way that would adversely
affect execution of the rights or fulfillment of the obligations by Lessee with
respect to the related agreements to which Lessee is a party.     (6)   That
Lessee has disclosed to Lessor, the Borrower, the SD Receivables Assignee and
the Lenders business plans for the fiscal year during which the execution date
of this Agreement falls within the scope determined by Lessee’s directors as
reasonably necessary for implementation of this Agreement.     (7)   To the
extent of Lessee’s knowledge, no event of default has occurred.

  2   Lessor represents and warrants the following items as of the execution
date of this Agreement:

  (1)   That Lessor has concluded the related agreements to which Lessor is a
party has capacity and authority by law and internal corporate rules and
regulations of the

- 26 -



--------------------------------------------------------------------------------



 



      company to exercise the rights and fulfill the obligations under the
related agreements and has processed passed resolutions of internal corporate
meetings and other measures necessary by law and internal corporate rules and
regulations of the company for the approval of such related agreements and
exercise of its own rights and fulfillment of its obligations.     (2)   That
preparation, delivery and execution by Lessor of the related agreements to which
Lessor is a party does not, in any respects, violate laws, Lessor’s Articles of
Association and other documents related to its organizations, and provisions of
agreements to which Lessor is a party.     (3)   That the related agreements, to
which Lessor is a party, are legal, effective and binding agreements against
Lessor where implementation in accordance with each provision is possible.    
(4)   That preparation and delivery of the related agreements to which Lessor is
a party, and performance or fulfillment by Lessor of each intended transaction
thereunder do not require in any way approval and license by government or other
public office or court, notification to or registration with any government or
other public office or court, or other procedure, except for those already
completed.     (5)   That there is no pending judicial or administrative
procedure in any way that would adversely affect execution of rights or
fulfillment of obligations by Lessor with respect to the related agreements to
which Lessor is a party.

  3   Representations and warranties of each item in the previous two paragraphs
shall be deemed to be repeated by Lessee and Lessor on the delivery date of each
individual transaction and each lease payment date under the circumstances
existing on those days. Provided however, in relation to item 1 (7), where the
event of default is cured within the cure period prescribed in each of the
sub-paragraphs in Article 26, Paragraph 1, and did not become a termination
event, such shall be deemed not in violation of this Article and Lessee shall
not be responsible for damages and other liabilities.

Article 21 (Covenants)

  1   Lessee shall make the following commitments to Lessor:

  (1)   Lessee shall manage in accordance with Article 10 during the lease
period the Property, its unit components and its parts distinctly from other
properties.     (2)   Lessee shall fulfill and comply with Lessee’s obligations
pursuant to the provisions stipulated in the related agreements (including the
Original Purchase Agreements to the extent related to this Agreement).

- 27 -



--------------------------------------------------------------------------------



 



  (3)   In the event that a cause for default or cause that may have a
significantly adverse effect on Lessor’s full rights under the related
agreements or fulfillment of Lessee’s obligations thereunder arises, Lessee
shall notify Lessor to that effect promptly after learning of the occurrence of
such events.     (4)   As regards to the related agreements, Lessee shall
acquire each consent, permission, approval, license or acceptance from any
government or other public office or court that such government or public office
or court requires Lessee to acquire in order to continue essentially the same
business operations as the present, shall maintain its effect, and also shall
abide by all conditions or restrictions imposed thereby.     (5)   Lessee shall
provide Lessor, the SD Receivables Assignee and the Lenders, upon reasonable
request by Lessor with information regarding the financial circumstances and
business conditions of Lessor and the Guarantors as Lessor reasonably requests,
including financial statements for which Lessee or the Guarantor has no specific
confidentiality obligation, and information regarding installation, condition,
storage, use, maintenance and repair of the Property after the end of a fiscal
year (however, with respect to the Guarantor, at the end of its half year period
and fiscal year).     (6)   Lessee shall perform all acts that Lessor reasonably
requests as necessary for establishment, transfer or formation of rights or
fulfillment of perfection, to the extent that such act is recognized and
intended by the related agreements and within the limitations provided
thereunder.     (7)   Lessee shall, for each fiscal year, report promptly after
the end of each fiscal year to Lessor progress status of business plans of the
fiscal years that are reasonably recognized by Lessee’s directors as necessary
for implementation of this Agreement.     (8)   If Lessor reasonably demands,
Lessee shall cooperate with Lessor, the SD Receivables Assignee and the Lenders
to achieve objectives of the related contracts.     (9)   Lessee and the
Guarantor shall handle, at their own discretion and responsibility, accounting
and financial matters of Lessee and the Guarantor with respect to the
transaction under this Agreement and its related agreements.     (10)   Lessee
shall ensure that the Guarantor makes no significant changes to the FLASH
PARTNERS MASTER AGREEMENT executed between the Guarantor and SanDisk
International Limited on September 10, 2004. Provided, however, that this shall
not apply in the event that the Lessor, the SD Receivables Assignee and the
Lenders agree otherwise.     (11)   Lessee shall cause SanDisk to abide by the
following provisions. Provided, however, that this shall not apply in the event
that the Lessor, the SD Receivables Assignee and the Lenders agree otherwise as
to (1) and (3) below.

- 28 -



--------------------------------------------------------------------------------



 



  (1)   SanDisk shall maintain a long-term debt rating by Standard & Poor’s
Rating Services or Moody’s Investors Service at BB-, Ba3 or above respectively.
    (2)   SanDisk shall undertake that no lien shall be attached to any SanDisk
assets without prior written approval by Lessor. Provided, however, that this
shall exclude cases involving normal securitization transactions regarding loan
or inventory or any of the permitted liens listed in Attachment 3 below
(Permitted Liens).     (3)   SanDisk shall maintain the amount of equity (Total
Stockholders’ Equity) indicated in consolidated balance sheet as of the end of
each accounting term and mid accounting term of each fiscal year at no less than
1,514 million US dollars until the termination of this Agreement and completion
of fulfillment of all of Lessee’s and SanDisk’s obligations to Lessor under this
Agreement.

  2.   Lessor shall promptly submit to Lessee copies of notices, requests,
demands, waivers, acceptances, consents, or other communications between the
Lenders and the SD Receivables Assignee which has legal effects under the
related agreements.

Article 22 (Indemnity and Expenses Liabilities)

  1   Lessee shall, except as otherwise provided in this Article, be responsible
and indemnify for all obligations and loss etc. related to expenses that arise
from ownership, possession, use, application, operation, lease, sublease,
installation, storage, maintenance, repair, improvement, modification,
insurance, obligations etc., delivery, purchase, transfer, return, performance
etc., structure, design, specification, functions, durability, operability,
manufacture of the Property, unit component or its parts and/or payments due
under the related agreements (except payment of property purchase price under
the Sale and Purchase Agreement and payment of principal and interest under the
Loan Agreement), taxes and public duties imposed on all or any of persons to be
indemnified in direct or indirect relation to any of the subject transactions,
and loss etc. to be incurred by all or any of persons to be indemnified and, if
there is an instruction from the persons to be indemnified, directly pay to the
authorities or a third party. However, Lessee shall have no obligation of
indemnity or payment stipulated under this paragraph for either taxes or public
duties imposed with respect to net profit of the persons to be indemnified or
taxes or public duties imposed based on or in respect of net profit, or taxes
and public duties otherwise provided in this paragraph.

  2   In respect of the expenses for preparation, drafting and execution of the
related

- 29 -



--------------------------------------------------------------------------------



 



      agreements, each party shall pay its own attorney’s fee.     3   Expenses
arising from fulfillment of obligations and transactions under the related
agreements shall be determined by the express provisions thereof and by the
following:

  (1)   Lessee shall bear the bank fees with respect to payments etc. stipulated
in Article 7.     (2)   Lessee shall bear the expenses including attorney’s fees
with respect to Lessee exercising purchase options or returning the Property.  
  (3)   Expenses including attorney’s fees that arise from default under this
Agreement by any of parties involved shall be incurred by the defaulting party.

  4   Taxes and public duties with respect to the related agreements shall be
determined by the express provisions thereof and by the following.

  (1)   Except as otherwise agreed by and between parties to this Agreement,
with respect to consumption tax imposed on payment of sales and purchase price
and lease payments for the Property due under the related agreements (including
the fixed property tax provided in sub-paragraph (2)), the parties involved that
make these payments shall pay the amount of consumption tax to the receiving
parties along with these payments. Provided, however, this shall not apply in
the case that any of the parties to this Agreement may be exempt from
consumption tax under the provisions of consumption tax law.     (2)   If
payment of Fixed property tax imposed on the Property is payable by Lessor,
Lessee shall pay Lessor the amount equivalent to the fixed property tax.

  5   Taxes and public duties that Lessee indemnifies or pays those persons to
be indemnified under this Article shall be based upon net amount after tax.    
6   If the loan interest rate is increased based on each Subject Borrowing
Contract (including where the subsidy becomes unavailable in whole or in part to
the SD Lender B or the Toshiba Lender B pursuant to the provisions of the
summary for subsidizing business expenses for promotion of special loans for the
advancement of areas having power plants (enacted on January 14, 1991, Agency
for Natural Resources and Energy 2, No. 14534)), or each Borrower is charged
with additional costs in accordance with each Loan Agreement, Lessor may, upon
written notice, based on charges from each Borrower, increase the lease payment
applicable to SD Tranches 1-A or SD Tranche 1-B, or Toshiba Tranche 1-A or
Toshiba Tranche 1-B based on reasonable calculation method or may demand payment
of the relevant additional expense to Lessee. In such case, each amount of the
applicable purchase option exercise cost, Return Adjustment Fee, repayment
standard fee and stipulated damages shall also be recalculated. Further, if the
SD Receivables Assignee is charged with additional expense, Lessor may, upon
demand by

- 30 -



--------------------------------------------------------------------------------



 



      the SD Receivables Assignee, by written notice, increase the lease payment
applicable to SD Tranche 1-C based on reasonable calculation method, or may
demand payment of the relevant additional costs to Lessee. In such case, each
amount of the applicable payment for the exercise of purchase options, Return
Adjustment Fee, repayment standard fee and stipulated loss payment shall be
recalculated as well.     7   In the event that taxes and public duties and
other expenses to be incurred by Lessee pursuant to the related agreements are
charged to Lessor or paid in advance by Lessor, Lessee shall immediately pay
Lessor, upon request by Lessor, the amount of the relevant payment and interest
calculated from the payment date in accordance with provisions of Article 27.
Provided, however, Lessor shall immediately notify Lessee with proof of advance
payment if Lessor is charged with such taxes and public duties and other
expenses, or has paid such amount.

Article 23 (Number of individual transactions and change of deliverable period)

  1   Lessee and Lessor shall perform the first individual transaction in the
period starting [*] and ending [*], and thereafter may execute up to [*]
transactions (total of 5 transactions) until [*].     2   Lessee and Lessor may,
if prior written approval of the Lender, the Borrower and the SD Receivables
Assignee are obtained, change the execution period of individual transactions
and the number of individual transactions provided in the previous paragraph,
and in this case Lessee and Lessor shall, if a change is needed regarding terms
and conditions of payment, including lease payment, stipulated loss payment,
payment for exercise of purchase option payments and Return Adjustment Fee,
discuss such changes.

Article 24 (Purchase Options)

  1   Lessee may, for each individual transaction, by notifying Lessor no less
than 30 days in advance of each lease payment date, purchase all of the Property
or any unit component (provided, however, exercise of purchase options for any
unit component shall be in accordance with the provisions in Paragraph 4 below)
by paying Lessor the relevant

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 31 -



--------------------------------------------------------------------------------



 



      payment for exercise of purchase option and the other amounts that are due
with respect to the Property or said unit component as of said lease payment
date (provided, however, for each individual transaction on the final lease
payment date, whether or not there is notification from Lessee, unless the
leased item is returned pursuant to Article 25, the purchase options shall be
deemed to have been exercised). Notice of exercise of purchase options under
this paragraph shall not be withdrawn.     2   If Lessee exercises purchase
options stipulated in the previous paragraph and has paid the amount as
prescribed in the previous paragraph, Lessor’s ownership and any other rights
with respect to such Property or its unit component shall be transferred to
Lessee on an as is basis without warranty and others at the time of completion
of its payment. Provided, however, Lessor shall warrant to Lessee that no
obligations etc. with respect to the Property or its unit component that arise
from causes created by Lessor or attributable to Lessor exist at the time of
such transfer.     3   Lessor shall immediately deliver a certificate of
transfer provided in Attachment 6 to Lessee when receiving the amount as
prescribed in Paragraph 1 has been paid.     4   Exercise of purchase options
with respect to some unit components and not the entire Property may be allowed
only if the total amount of property purchase cost of said unit component that
Lessee is to purchase on a lease payment date pursuant to this Article exceeds
[*] Yen and Lessor’s consent is obtained (Lessor may not reject such consent
without any rational reasons, which include the case that Lessor determines, at
its own discretion, that the relative value of the remaining Property against
payment for exercise of purchase options of the Property after the purchase of
said unit component is less than that of the Property before such purchase.)
Further, of the payment for exercise of purchase options, the maximum amount
that is appropriated to the original principal of each of SD Tranches 1-AB, SD
Tranche 1-C and Toshiba Tranches 1-AB shall be the amount calculated by
multiplying a property purchase cost of said unit component by rates provided in
the stipulated loss payments column (A), (B), (C), (E) and (F) of a loan
certificate.     5   Lessee shall incur all expenses regarding exercise of
purchase options by Lessee.

Article 25 (Return)

  1   Lessee, in accordance with the following provisions, for each individual
transaction,

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 32 -



--------------------------------------------------------------------------------



 



      return to Lessor all unit components that are subject to said individual
transaction at the location designated by Lessor on the lease payment date
immediately preceding the first anniversary of the delivery date within the
lease period, and on each anniversary date of the relevant lease payment dates
(hereinafter referred to as “return date”) by notifying Lessor and the Lenders
no less than [*] days in advance. In such case, Lessor must specify Lessee the
return location or the storage location of the relevant unit component part
(including the location of all unit component parts at the time specified) [*]
days before the return date. Provided, however, if any of reasons for
cancellation or default (including reasons for cancellation and for default with
respect to provisions regarding return in this Article) has occurred on such
return date, or purchase by exercising purchase options pursuant to Article 24
takes place on the same day as the return date, Lessee may not return the
Property under this Article. Notification of exercise of return options pursuant
to this Article may be withdrawn until [*] days before such return date by
obtaining prior written consent from Lessor.

  (1)   When Lessee returns the Property to Lessor pursuant to this Article, the
Property shall be in a good condition as at the time of delivery in Article 4,
its normal use is possible, and that Lessor can determine that all of the
requirements for conditions at the time of return of the Property prescribed in
Attachment 7 are met, except for normal wear and tear and changes etc. performed
in accordance with provisions of Article 14, Paragraph 4 or 5, or Article 15.  
  (2)   Lessee shall deliver, with return of the Property to Lessor, in addition
to a maintenance and repair log of the Property, all records or copy thereof of
installation, storage, use, operation, maintenance and repair of the Property
and, if Lessor requests, a certificate by the Property manufacturer, the
Property parts supplier or a property maintenance and repair provider approved
by the property manufacturer that certifies the items provided in Item (1) of
this paragraph.     (3)   Lessee shall approve that Lessor, the Lenders or a
party that is to become a buyer of the Property that Lessor has designated (and
related parties thereof) enters the office and factory of Lessee or its
installation location to inspect the Property prior to return of the Property in
accordance with Article 17.     (4)   Lessee shall, on the return date, with
return of the Property, pay Lessor the Return Adjustment Fee for retuning the
Property as of the return date and other amounts due under the related
agreements.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 33 -



--------------------------------------------------------------------------------



 



  (5)   If Lessor incurs a debt against Lessee under the related agreements on
the return date, Lessor shall, on the return date, upon return of the Property,
pay Lessee the relevant amount which relates to returned Property.     (6)  
Return of the Property under this Article shall be allowed only with respect to
all unit components subject to the relevant individual transaction, and shall
not be allowed with respect to only some unit components.     (7)   Lessee
shall, in electing return under this Article, upon discussion with Lessor, work
to offer a third party who purchases the Property with purchase conditions with
which Lessor is objectively satisfied. Provided, however, this shall not apply
in the case where the Property or any of its unit components is discarded in
accordance with Paragraph 4.

  2   Lessor shall, when receiving the returned Property, prepare a certificate
of return as provided in Attachment 5 and immediately delivery it to Lessee.    
3   Lessee shall, if requested by Lessor, on its own responsibility and at its
own expense, hold in trust the Property for Lessor for maximum of [*] after the
return date, and shall perform maintenance management, inspection and
maintenance in accordance with this Agreement in order to maintain the same
level of performance etc. as on the delivery date by the Property at all times,
and if the Property is damaged, regardless of the cause, shall restore it to its
original condition.     4   Notwithstanding the provisions of Paragraph 1,
Lessor may request Lessee to dispose all or a part of unit components that
constitute the Property before the return date. In this case, Lessee shall, upon
delivery of acknowledgement to Lessor, on its own responsibility and at its own
expense, immediately dispose of the requested unit components within Japan.
Lessee shall, for such disposition, comply with the applicable laws (including
environmental laws). Provided, however, if Lessor needs to dispose on its own
behalf, Lessee shall bear such cost and provide necessary support. In any event,
Lessor may request Lessee to provide documentation that confirms disposition or
any related documents, or copies thereof.     5   Lessee shall incur maintenance
expense, removal expense, transport expense, storage expense in item 3, resale
expense and all other expenses. Provided however, the amounts to be borne by
Lessee shall be limited to the expenses stated in the previous paragraph.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 34 -



--------------------------------------------------------------------------------



 



  6   If Lessor sells the Property to a third party within [*] of return of the
Property by Lessee to Lessor under this Article, and if the net amount after
deducting taxes and public dues, sales fee, resale expenses and any other
expenses which Lessor incurs from the received amount of the sales proceeds
exceeds the Return Adjustment Fee of the Property as of the return date, Lessor
shall 1 return the resale expenses borne by Lessee and 2 if there remains
further balance after such return pay Lessee the amount equivalent to [*]%
thereof. Lessee shall incur taxes and public duties charged on such payment.    
7   In disposing Property that is returned pursuant to this Article, conditions
and methods etc. of disposition shall be determined by discussion with SD Lessor
RA and Toshiba Lessor RA. Provided however, in the case of disposition of such
Property under terms of sale and method which recovers an amount less than the
amount equivalent to the repayment standard fee, consent from both SD Lessor RA
and Toshiba Lessor RA shall be required.     8   All actions conducted pursuant
to this Article and Attachment 7 in Lessee’s and the office, factory or
facilities of the installation location and within the facilities of the
installation location shall be in accordance with the conditions and
restrictions stated in Article 17.

Article 26 (Termination of Agreement)

  1   Lessor may, upon the occurrence of any one of the following events, with
only written notice without formal demand, accelerate all payments owing by
Lessee under this Agreement or any or all of the individual transactions and
terminate this Agreement or any or all of the individual transactions.

  (1)   If Lessee defaults a lease payment, purchase option exercise cost,
Return Adjustment Fee and stipulated damages under the relevant agreements for 2
bank business days or more or if Lessee defaults payment of lease payment and
payment for other debts due under the related agreements and does not make the
relevant payments within 2 bank business days of receipt of written notice to
that effect from Lessor. Lessor shall notify Lessee by the next succeeding day
of the scheduled date of receipt if there is delay in the receipt of lease
payment and other monetary obligations under the related agreements from Lessee.
    (2)   If Lessee neglects to obtain and keep required insurance in accordance
with this Agreement.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 35 -



--------------------------------------------------------------------------------



 



  (3)   If Lessee neglects to remove obligations etc. in accordance with this
Agreement, and Lessee fails to eliminate within 5 bank business days after
receipt of written notice from Lessor of such event.     (4)   If Lessee
violates the provisions of the related agreements, in addition to the previous
Item, and does not correct the relevant violations within 10 bank business days
of receipt of written notice to that effect from Lessor.     (5)   If Lessee or
a Guarantor is subject to compulsory execution, petition for auction or
disposition for failure to pay taxes and public duties, or petition for the
commencement of bankruptcy proceedings (including petition for similar
procedures or dispositions under foreign law). Provided, however, except where
the relevant petition or disposition is cancelled or dissolved within 30 days.  
  (6)   If Lessee or a Guarantor starts private dissolution, passes a resolution
to liquidate or dissolve all or the major part of the business operation
(provided, however, except in the case of corporate reorganization that does not
follow a procedure provided in Item (5) for Lessee or the Guarantor, and Lessor,
the Borrower, the SD Receivables Assignee and the Lenders have consented
thereto), or receives an order of business suspension of all or major part of
business or operation or other discontinuance of all or major part of business
or operation from a public office (It shall be considered to fall under this
Item (6) if operation of the Property by Lessee has ceased for more than
2 months and without any prospect for resumption).     (7)   If Lessee or a
Guarantor transfers all or major part of its business. Provided, however, except
in the case of corporate reorganization that does not follow a procedure of Item
(5) for Lessee or the Guarantor, and Lessor, the Borrower, the SD Receivables
Assignee, the Lenders have consented thereto.     (8)   If Lessee or a Guarantor
stops payment or suffers suspension by a bill clearing house.     (9)   If the
direct or indirect rate of equity participation by each Guarantor with respect
to Lessee changes. Provided, however, except where Lessor, the Borrower, the SD
Receivables Assignee and the Lenders otherwise have consented thereto.     (10)
  If the FLASH PARTNERS MASTER AGREEMENT executed between Toshiba Corporation,
SanDisk Corporation and SanDisk International Limited on September 10, 2004 is
cancelled, dissolved, or terminated.     (11)   If (i) Lessee or a Guarantor
suffers acceleration with respect to debt greater than 20 million US dollars
arising from a default of monetary obligations (including where monetary
obligations of Lessee or a Guarantor that is greater than 20 million US dollars
and which did not arise from a default of monetary obligations is accelerated,

- 36 -



--------------------------------------------------------------------------------



 



      and the relevant monetary obligation is not repaid by Lessee or Guarantor
within the period scheduled by the agreement regarding the relevant monetary
obligations (including any periods necessary for the procedures for repayment if
such procedures are set forth in the agreement) or within a reasonable period if
no such period is scheduled in such agreement), or (ii) Lessee or a Guarantor
suffers acceleration with respect to monetary obligations greater than 100
million US. Provided, however, this shall exclude cases where it is determined
that the creditor has consented or agreed to the delay (including implied
consents pursuant to commercial practices) or cases where Lessee or the
Guarantor is disputing the relevant obligation and has not yet been legally
settled.     (12)   If the amount of equity (Total Stockholders’ Equity) in
consolidated the balance sheet as of the last of accounting term and mid
accounting term of each fiscal year of SanDisk becomes less than 1,514 million
US dollars.     (13)   If a long-term debt rating of SanDisk by Standard &
Poor’s Rating Services or Moody’s Investors Service is decreased to below BB- or
Ba3, respectively

  2   If this Agreement is terminated under the previous paragraph, Lessee shall
return the Property to Lessor on the date specified by Lessor for termination
(hereinafter referred to as “termination date”), and pay all amounts due that
have not been paid as of the termination date, including unpaid lease payments
due to be paid on a lease payment date before the termination date and late
charges thereof and stipulated loss payment as of the termination date as
provided in Attachment 1, Paragraph 9.     3   In the event that this Agreement
is terminated in accordance with Paragraph 1, Lessor shall, following its
selection, liquidate all or a portion of debts of the previous paragraph by
method provided in each of the following Items.

  (1)   Upon disposing of the Property by sale under sales conditions determined
at its own discretion, the amount equivalent to the amount of such net sales
proceeds from which expenses have been deducted is less than the amounts owing
under the previous paragraph.     (2)   Upon appraising fair market price of the
Property, the amount equivalent to such appraisal amount from which expenses are
deducted is less than the amounts owning under the previous paragraph.

      In addition, of the amounts owing under the previous paragraph, Lessee
shall not avoid liability for any of such amount remaining after such
liquidation. Lessor shall immediately return to Lessee the remaining balance
after the total amounts owing under the previous paragraph is satisfied by such
liquidation.

- 37 -



--------------------------------------------------------------------------------



 



  4   When Lessee returns the Property pursuant to Paragraph 2, conditions of
the Property, method of return and others shall be determined by the provisions
of Article 25, unless otherwise provided in this Article.     5  
Notwithstanding the provisions of each of the previous paragraphs, Lessee may,
until Lessor disposes of the Property or its unit components by sale in
accordance with Paragraph 3, purchase the Property or its unit component that
have not been sold by paying to Lessor stipulated loss payment with respect to
the Property or unit component as of the termination date, unpaid lease payments
and other amounts that Lessee is required to pay to Lessor under Paragraph 2
(including late charges) (provided, however, except for a case of purchasing the
entire Property, this may be approved only when Lessor’s consent is provided ).
If Lessee purchases the Property or its unit component by making such payment to
Lessor, Lessor shall transfer title to the Property or its unit component to
Lessee on an as is basis without warranty. (Provided however, where there exists
burden etc. created by the relevant agreements or arising from events
attributable to either of Lessor, SD Receivables Assignee, the Lenders and their
respective successors and permitted assigns in relation to such property or unit
component part, Lessor shall eliminate at the Lessor’s expense.) Such transfer
shall be pursuant to provisions of certificate of transfer in the form provided
in Attachment 6.     6   Lessor may, in relation to the termination events set
forth in each of the sub-paragraphs of paragraph 1, seek injunction of defaults
or specific performance, claims for compensation regarding losses or liability
suffered by Lessor, and any other remedies recognized by law.     7   In the
event that any reason for termination set forth in Paragraph 1 (12) or (13)
occurs, that termination event shall be deemed not to have occurred if SanDisk,
the all SD Lessors, SD Receivables Assignee and all SD Lenders have agreed,
within 30 days of the date the occurrence of such event has become known, on the
supplementary security to be supplied by SanDisk, or if they have agreed on the
amount of lease and stipulated loss payment pursuant to this Agreement and on
revision of the spread used to calculate the interest rate pursuant to the Loan
Agreement.     8   Lessee may, in the event that any reason for termination
provided in each Item of Paragraph 1 occurs, (excluding where termination events
set forth in sub-paragraphs (9), (10), (12) and (13) has occurred in respect of
the Guarantors) by obtaining prior written consent of Lessor or the Lenders
within 30 days of the date the occurrence of such event has become known,
transfer the status of Lessee under this Agreement and its related agreements to
both or either of the Guarantors. In such case, the relevant reason for
termination is cured and shall be deemed to not have occurred.

- 38 -



--------------------------------------------------------------------------------



 



  9   In the event that a reason for termination provided in Paragraph 1
(5) through (8) and (10) through (13) occurs for either Guarantor, the other
Guarantor may succeed the status of Guarantor within 30 days of the date of the
occurrence of said event if such other Guarantor delivers a guarantee or
security acceptable to Lessor, SD Receivables Assignee and the Lenders, then in
such case, such termination event shall be deemed not to have occurred.     10  
If there is significant cause, objectively and reasonably recognized, whereby
voluntary and smooth performance of the obligations due under this Agreement
becomes difficult due to a material change in conditions regarding assets and
creditworthiness of Lessee or a Guarantor other than the events set forth in
each sub-paragraphs of paragraph 1, Lessor shall notify Lessee to such effect
and consult with Lessee regarding countermeasures.

Article 27 (Default Interest)

      If Lessee defaults in the payment of money to Lessor under this Agreement,
Lessee shall pay (a) for each Tranche other than SD Tranche 1-B and Toshiba
Tranche 1-B, late charges at the interest rate of [*]% per annum (on a prorated
daily basis with 1 year as 360 days) and (b) for SD Tranche 1-B and Toshiba
Tranche 1-B, late charges at the rate of [*]% annual interest (on a prorated
daily basis with 1 year as 365 days), for the period from the due date to the
actual date of payment.

Article 28 (Transfer of Rights and Obligations)

      Lessee and Lessor shall not, without obtaining prior written approval of
the other party, transfer to a third party the right of use of the Property and
rights and obligations under this Agreement, or give the same as security.
Provided, however, except for the following cases:

  (1)   For each individual transaction, SD Lessor may transfer to the SD
Borrower under the SD Sale and Purchase Agreement regarding Receivables any and
all obligations related to the lease payments, stipulated loss payments,
payments for purchase options, exercise, Return Adjustment Fees, break funding
costs, late charges, and any other amounts related to SD Tranches 1-AB.     (2)
  For each individual transaction, SD Lessor may transfer to the SD Receivables

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 39 -



--------------------------------------------------------------------------------



 



      Assignee under the SD Receivables Assignment Agreement any and all
obligations related to the lease payments, stipulated loss payments, payments
for purchase options exercise, Return Adjustment Fees, break funding costs, late
charges, and any other amounts related to SD Tranche 1-C.     (3)   For each
individual transaction, Toshiba Lessor may transfer to Toshiba Borrower under
Toshiba Sale and Purchase Agreement regarding Receivables any and all
obligations related to the lease payments, stipulated loss payments, payments
for purchase options exercise, Return Adjustment Fees, break funding costs, late
charges, and any other amounts related to Toshiba Tranches 1-AB.     (4)   For
each individual transaction, the SD Borrower may, as security for the SD Loan
Agreement for the SD Lenders, transfer the assigned obligations of Paragraph 1
under the SD Agreement on Security Assignment regarding Claims.     (5)   For
each individual transaction, the Toshiba Borrower may, as security for the
Toshiba Loan Agreement for the Toshiba Lenders, transfer the assigned
obligations of Paragraph 3 under the Toshiba Agreement on Security Assignment
regarding Claims.     (6)   For each individual transaction, Lessor may, as
security for the Loan Agreement for the Lenders, assign the Property under the
Master Agreement on Commitment for Security Assignment regarding Claims.

      Lessee shall hereby approve such transfers of the obligations and the
establishment of security rights/liens and shall cooperate with Lessor in
preparation and delivery of documents requested by Lessor. In addition, Lessee
and SD Lessor shall approve the exercise of the SD Lessor’s rights provided in
this Agreement to the extent necessary for performance of assigned obligations
the SD Borrower and the SD Receivables Assignee acquired pursuant to the SD Sale
and Purchase Agreement regarding Receivables or the SD Receivables Assignment
Agreement, and Lessee and the Toshiba Lessor shall approve the exercise of
Toshiba Lessor’s rights provided in this Agreement to the extent necessary for
performance of the assigned obligations that the Toshiba Borrower has acquired
under the Toshiba Sale and Purchase Agreement regarding Receivables.

Article 29 (Limitations on Recourse to the Property)

  1   Except as provided in Paragraph 3 of this Article, performance of monetary
obligations that Lessee owes to the SD Lessor under this Agreement shall be
recoverable against only the following money and other assets (hereinafter
referred to as “SD recourse property”), and Lessee shall not be responsible for
default by any parties to the related agreements

- 40 -



--------------------------------------------------------------------------------



 



      other than itself or price fluctuations or any inability to dispose of the
Property. Except in respect of the SD recourse property, the SD Lessor shall not
file petition for attachment, provisional attachment or other compulsory
procedures, or protective orders against Lessee’s assets, and shall not seek
bankruptcy procedures against Lessee.

  (1)   Amounts equal to lease payment, stipulated loss payment, Return
Adjustment Fee, payment for exercise of purchase options, break funding costs
and late charges related to each SD Tranche and other monies related to each SD
Tranche under the Master Lease Agreement.     (2)   Monetary amounts that the SD
Lessor may claim pursuant to the SD Guarantee Agreement with respect to the
rights related to the monies stipulated in the previous Item.     (3)   The SD
Lessor’s shared equity of the Property.     (4)   Amounts that the SD Lessor
receives as a result of exercise or execution of rights under the related
agreements (irrespective of compulsory or voluntary procedures).

  2   Except as provided in Paragraph 3 of this Article, performance of monetary
obligations that Lessee owes to the Toshiba Lessor under this Agreement shall be
recoverable against only the following money and other assets (hereinafter
referred to as “Toshiba recourse property”) and Lessee shall not be responsible
for default by any parties to the related agreements other than itself, price
fluctuations or any inability to dispose of the Property. Except in respect of
the Toshiba recourse property, the Toshiba Lessor shall not file petition for
attachment, provisional attachment or other compulsory procedures, or protective
orders against Lessee’s assets, and shall not seek bankruptcy procedures against
Lessee.

  (1)   Amounts equal to lease payment, stipulated loss payment, Return
Adjustment Fee, payments for exercise of purchase options, break funding costs
and late charges related to each Toshiba Tranche and other monies related to
each Toshiba Tranche 1 under the Master Lease Agreement..     (2)   Monetary
amounts that the Toshiba Lessor may claim pursuant to the Toshiba Guarantee
Agreement with respect to the rights related to the monies stipulated in the
previous Item.     (3)   The Toshiba Lessor’s shared equity of the Property.    
(4)   Amounts that the Toshiba Lessor receives as a result of exercise or
execution of rights under the related agreements (irrespective of compulsory or
voluntary procedures).

  3   Notwithstanding the provisions of the previous two paragraphs, Lessee
shall not be

- 41 -



--------------------------------------------------------------------------------



 



      exempt from liability and shall owe absolute obligations and
responsibility to Lessor under the Master Lease Agreement or its related
agreements with respect to loss, damage, expenses and cost Lessor incurs or
suffers pursuant to the intentional actions or gross negligence of Lessee and in
that case the provisions of the previous two paragraphs shall not apply.
Further, this paragraph shall not extend to the other Tranches the several
obligations for each Tranche of the respective Guarantor under the Guarantee
Agreements.     4   The provisions of Paragraph 1 and Paragraph 2 shall only
restrict sources of payment with respect to payment of monetary obligations
provided in the same paragraphs, and shall not affect the existence of such
debts or reduce such debts, nor restrict exercise of Lessor’s rights under the
related agreements or security rights/liens held by Lessor.

Article 30 (Notices, etc.)

      All written notices necessary under this Agreement shall be sent by postal
mail, personal delivery, E-mail or facsimile transmission to the notified
parties provided on Attachment 8.

Article 31 (Expression of Intention or Notice of Facts or Receipt thereof by
each Lessor)

      Where the SD Lessor or the Toshiba Lessor are expected to express its
intent or notify facts as a whole, each SD Lessor shall express its intent or
notify and receive facts through the SD Lessor Agent and each Toshiba Lessor do
the same through the Toshiba Lessor Agent.

Article 32 (Modification of Agreement)

      This Agreement shall not be modified or amended without written consent of
all parties concerned.

Article 33 (Confidentiality)

  1   Each party to this Agreement shall pledge to keep strictly confidential
contents of this Agreement and its related agreements and information or
documents received through negotiations thereon in accordance with the
provisions thereof for [*] years from the day of execution of this Agreement.
Provided, however, except as in the case of disclosure of information or
documents that are already publicly known, disclosure that accompanies

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 42 -



--------------------------------------------------------------------------------



 



      marketing of the Property, disclosure that is necessary for exercise of
rights or fulfillment of obligations under the related agreements, and
disclosure at the request of tax authorities and other related authorities or
disclosure due to prior consent of all parties to this Agreement.     2   Period
of confidentiality provided in the previous paragraph shall be automatically
renewed for [*] year, unless there is notice of cancellation of confidentiality
from Lessee, and the same shall apply thereafter. Provided, however, Lessor may
request confirmation from Lessee with respect to the extension of period of
confidentiality at the [*] year or at the end of an extended period.     3   In
the event that a party to this Agreement infringes the obligations of Paragraph
1, said party shall compensate economic damages incurred by other parties.

Article 34 (Governing Law)

    This Agreement shall be in every respect governed by, and construed in
accordance with, the laws of Japan.

Article 35 (Jurisdiction)
The Tokyo District Court shall have the exclusive jurisdiction for any and all
disputes arising out of or in connection with this Agreement.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 43 -



--------------------------------------------------------------------------------



 



In order to verify this Agreement described above, on the date first above
written, Lessor, the SD Lessor Agent, the Toshiba Lessor Agent and Lessee shall
prepare 8 originals of this Agreement and each shall maintain one set.

- 44 -



--------------------------------------------------------------------------------



 



(Master Lease Agreement)
SD Lessor            :            Toshiba Finance Corporation
as well as
Toshiba Lessor

- 45 -



--------------------------------------------------------------------------------



 



SD Lessor as            :            SMBC Leasing Company, Limited
well as
Toshiba Lessor
Agent

- 46 -



--------------------------------------------------------------------------------



 



(Master Lease Agreement)
Toshiba Lessor            :            IBJ Leasing Co., Ltd.
as well as
Toshiba Lessor
Agent

- 47 -



--------------------------------------------------------------------------------



 



(Master Lease Agreement)
Toshiba Lessor            :            Sumisho Lease Co., Ltd.

- 48 -



--------------------------------------------------------------------------------



 



(Master Lease Agreement)
Toshiba            :            Fuyo General Lease Co., Ltd.
Lessor

- 49 -



--------------------------------------------------------------------------------



 



(Master Lease Agreement)
Toshiba            :            Tokyo Leasing Co., Ltd.
Lessor

- 50 -



--------------------------------------------------------------------------------



 



(Master Lease Agreement)
Toshiba            :            STB Leasing Co., Ltd.
Lessor

- 51 -



--------------------------------------------------------------------------------



 



(Master Lease Agreement)
Lessee            :            Flash Partners Yugen Kaisha

- 52 -



--------------------------------------------------------------------------------



 



Lease Agreement, Attachment 1
Lease Terms and Conditions

1   Designation of scheduled delivery day, the last possible date for delivery
and of Property

    Lessee shall designate the unit components with serial numbers, etc. for the
purpose of objective identification and a delivery date that falls on a business
day [*] on [*], to [*] which Lessee notifies to Lessor 20 days to the delivery
date (provided, however, that for the first transaction, Lessee and Lessor have
agreed otherwise) as a delivery date for each individual transaction and the
last delivery date during this period as the last delivery date under this
Agreement. Lessee and Lessor shall conduct the first individual transaction
during the period from [*] through [*], and thereafter may execute up to [*]
transactions (total 5 transactions) until [*]. Provided, however, that Lessee
and Lessor may change the period mentioned above and the number of transactions
to be implemented pursuant to Article 23.

2   Lease period       For each individual transaction, the period up to the
date specified by Lessee which shall be either March 10 or September 10 falling
within the period up to the fourth or fifth anniversary date from the delivery
date described in the related request for lease and approval (including the
delivery date).   3   Calculation of lease payments       The total amount of
the following SD Tranches 1-A, SD Tranche 1-B, SD Tranche 1-C, SD Tranche 2,
Toshiba Tranche 1-A, Toshiba Tranche 1-B and Toshiba Tranche 2.

  (1) (SD Tranche 1-A)       For each lease payment calculation period, the
total sum of (1) property purchase price for the Property in each individual
transaction multiplied by the ratio in the following (A); and (2) the interest
amount calculated pursuant to the following Paragraph 9 (1) as of the lease
payment date with respect to the lease payment calculation period immediately

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 53 -



--------------------------------------------------------------------------------



 



      prior to the relevant lease payment calculation period (in the event that
the prior lease payment calculation period does not exist, delivery date is
used) multiplied by the interest rate of Euro Yen TIBOR (as defined below) with
respect to the first date through the last date of the lease payment calculation
period plus annual percentage rate of [*]% from the first date to the last date
of the relevant lease payment calculation period (calculated on a pro rate basis
with 360 days a year).     (2)   (SD Tranche 1-B)         For each lease payment
calculation period, the total sum of (1) the amount obtained by multiplying the
purchase price of the Property in each individual transaction by the ratio in
the following (B); and (2) the interest amount calculated pursuant to the
following Paragraph 9 (4) as of the lease payment date with respect to the lease
payment calculation period immediately prior to the relevant lease payment
calculation period (in the event that the immediately prior lease payment
calculation period does not exist, delivery date is used) multiplied by the
interest rate of standard fixed interest rate (as defined below) plus annual
percentage rate of [*]% from the first date through the last date of the lease
payment calculation period (calculated on a pro rate basis with 365 days a
year). In addition, if the SD Borrower B (as defined in the SD Loan Agreement)
receives the amount equivalent to subsidy as prescribed in Article 7,
Paragraph 3 of the SD Loan Agreement, the amount equivalent to the relevant
subsidy shall be deducted from the above total amount.     (3)   (SD Tranche
1-C)         For each lease payment calculation period, the total sum of
(1) property purchase price for the Property in each individual transaction
multiplied by the ratio in the following (C); and (2) the interest amount
calculated pursuant to the following Paragraph 9 (7) as of the lease payment
date with respect to the lease payment calculation period immediately prior to
the relevant lease payment calculation period (in the event that the prior lease
payment calculation period does not exist, delivery date is used) multiplied by
the interest rate of Euro Yen TIBOR with respect to the first date through the
last date of the lease payment calculation period plus annual percentage rate of
[*]% from the first date to the last date of the relevant lease payment
calculation period (calculated on a pro rate basis with 360 days a year).

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 54 -



--------------------------------------------------------------------------------



 



  (4)   (SD Tranche 2)         For each lease payment calculation period, the
total sum of (1) property purchase price for the Property in each individual
transaction multiplied by the ratio in the following (D); and (2) the interest
amount calculated pursuant to the following Paragraph 9 (10) as of the lease
payment date with respect to the lease payment calculation period immediately
prior to the relevant lease payment calculation period (in the event that the
prior lease payment calculation period does not exist, delivery date is used)
multiplied by the interest rate of Euro Yen TIBOR with respect to the first date
through the last date of the lease payment calculation period plus annual
percentage rate of [*]% from the first date to the last date of the relevant
lease payment calculation period (calculated on a pro rate basis with 360 days a
year).     (5)   (Toshiba Tranche 1-A)         For each lease payment
calculation period, the total sum of (1) property purchase price for the
Property in each individual transaction multiplied by the ratio in the following
(E); and (2) the interest amount calculated pursuant to the following
Paragraph 9 (13) as of the lease payment date with respect to the lease payment
calculation period immediately prior to the relevant lease payment calculation
period (in the event that the prior lease payment calculation period does not
exist, delivery date is used) multiplied by the interest rate of Euro Yen TIBOR
with respect to the first date through the last date of the lease payment
calculation period plus annual percentage rate of [*]% from the first date to
the last date of the relevant lease payment calculation period (calculated on a
pro rate basis with 360 days a year).     (6)   (Toshiba Tranche 1-B)        
For each lease payment calculation period, the total sum of (1) the amount
obtained by multiplying the purchase price of the Property in each individual
transaction by the ratio in the following (F); and (2) the interest amount
calculated pursuant to the following Paragraph 9 (16) as of the lease payment
date with respect to the lease payment calculation period immediately prior to
the relevant lease payment calculation period (in

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 55 -



--------------------------------------------------------------------------------



 



      the event that the immediately prior lease payment calculation period does
not exist, delivery date is used) multiplied by the interest rate of standard
fixed interest rate (as defined below) plus annual percentage rate of [*]% from
the first date through the last date of the lease payment calculation period
(calculated on a pro rate basis with 365 days a year). In addition, if the
Toshiba Borrower B (as defined in the Toshiba Loan Agreement) receives the
amount equivalent to subsidy as prescribed in Article 7, Paragraph 3 of the
Toshiba Loan Agreement, the amount equivalent to the relevant subsidy shall be
deducted from the above total amount.     (4)   (Toshiba Tranche 2)         For
each lease payment calculation period, the total sum of (1) property purchase
price for the Property in each individual transaction multiplied by the ratio in
the following (G); and (2) the interest amount calculated pursuant to the
following Paragraph 9 (19) as of the lease payment date with respect to the
lease payment calculation period immediately prior to the relevant lease payment
calculation period (in the event that the prior lease payment calculation period
does not exist, delivery date is used) multiplied by the interest rate of Euro
Yen TIBOR with respect to the first date through the last date of the lease
payment calculation period plus annual percentage rate of [*]% from the first
date to the last date of the relevant lease payment calculation period
(calculated on a pro rate basis with 360 days a year).

  (A)   Provided in loan certificate regarding the relevant individual
transaction     (B)   Provided in loan certificate regarding the relevant
individual transaction     (C)   Provided in loan certificate regarding the
relevant individual transaction     (D)   Provided in loan certificate regarding
the relevant individual transaction     (E)   Provided in loan certificate
regarding the relevant individual transaction     (F)   Provided in loan
certificate regarding the relevant individual transaction     (G)   Provided in
loan certificate regarding the relevant individual transaction

      In this Clause, “Standard Fixed Interest Rates” shall mean j and k below.

  (1)   The interest rate as of 3 P.M. (Japan time) on the date designated in
advance by

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 56 -



--------------------------------------------------------------------------------



 



      Development Bank of Japan (hereinafter referred to as “DBJ”) as the
determination date for the base rate (if such date is not a business day in
Japan, then the immediately preceding business day in Japan) calculated by DBJ
based on the Yen rate which appears on the Bridge Information Systems, Inc.’s
Telerate17143 page or its equivalent or alternative page as the value according
to maturity for the six months Yen denominated London Interbank Offered Rate.

(2) If the Yen rate is not available on Bridge Information Systems, Inc.’s
Telerate17143 page or its equivalent or alternative page, the rate DBJ
designates as the equivalent rate of (1) above.
In this paragraph, “Euro Yen TIBOR” shall be the rate of Yen offered trade for a
six-month term (per annum) indicated on Telerate Screen 23070 pursuant to the
Japanese Bankers Association Euro-Yen Public Announcement Rules designated by
the Japanese Bankers Assoc., as of 11:00 a.m. Japan time on the delivery date
(in the event of the first payment due date) or the date two bank business days
(as defined in Article 1; hereafter the same) prior to the previous interest
calculation date. Provided, however, that in the event that the lease payment
calculation period is less than six months, the Yen offered rate (per annum) for
one week, one month, two months, three months, four months or five months which
corresponds to the relevant lease payment calculation period shall be used, and
if corresponding Yen offered rate is not available, the highest of the Yen
offered rate (per annum) of the most recent period prior or after the relevant
period shall be used. Further, if the Yen offered rate set forth above is not
available on the Telerate screen number 23070, the higher of the Yen offered
rate for the period corresponding to the relevant lease payment calculation
period as of the delivery date (in the event of the first payment due date) or 2
bank business days prior to the interest calculation date provided by Sumitomo
Mitsui Banking Corporation and Mizuho Corporate Bank, Ltd. shall be used.

  4   Lease payment date         In each individual transaction, each March 10
and September 10 falling after each delivery date. However, in the event that
the relevant corresponding date is not a bank business day, the payment date
shall be determined pursuant to the provisions of Article7, Paragraph 3 of this
Agreement.     5   Lease payment calculation period         In each individual
transaction, each of the following periods for each of the following Tranches
(Provided, however, that in the event that this Agreement is cancelled before
termination, the

- 57 -



--------------------------------------------------------------------------------



 



      last lease payment calculation period is until the relevant cancellation
date.):         (1) SD Tranche 1-A, 1-C, and SD Tranche 2 and Toshiba Tranche
1-A and Toshiba Tranche 2 The period commencing from the delivery date and
ending on the day immediately preceding the first lease payment calculation date
shall be the first lease payment calculation period and thereafter the period
commencing from the day immediately succeeding the last date of the immediately
preceding lease payment calculation period and ending the day immediately
preceding the next lease payment calculation date.       (2) SD Tranche 1-B and
Toshiba Tranche 1-B         The period commencing from the delivery date and
ending on the first lease payment calculation date shall be the first lease
payment calculation period and thereafter the period commencing from the day
immediately succeeding the last date of the immediately preceding lease payment
calculation period and ending the day immediately preceding the next lease
payment calculation date.

  6   Payment for exercise of purchase option amounts         As described in
the relevant request for lease and consent for each individual transaction.    
7   Return Adjustment Fee         As described in the relevant request for lease
and consent for each individual transaction.     8   Repayment standard fee    
    As described in the relevant request for lease and consent for each
individual transaction.     9   Stipulated loss payment         The total sum of
the following (1), (4), (7), (10), (13), (16) and (19) with respect to the
delivery date or each lease payment date. Provided, however, that the lease
payment as of the relevant lease payment date shall be paid separately. In the
event that a date on which a stipulated loss payment shall be paid is neither a
delivery date nor lease payment date, it shall be the total sum of the following
(2), (3), (5), (6), (8), (9), (11), (12), (14), (15), (17), (18), (20) and (21).
        (SD Tranche 1-A)

  (1)   The amount obtained by multiplying the purchase price for the Property
or unit component purchase price with respect to the delivery date or lease
payment date by the rate referenced in the following (A)     (2)   The amount
obtained by multiplying by the rate in the following (A) with respect to the

- 58 -



--------------------------------------------------------------------------------



 



      delivery date immediately before the date on which payment should be made
for the purchase price of the Property or its unit component part or lease
payment date.     (3)   The amount of interest calculated by multiplying the
amount mentioned above in (2) by the interest rate of Euro Yen TIBOR stipulated
in the list attached to the Loan Agreement, Paragraph 6 (1) (c) with respect to
a period from the first date of the lease payment calculation period through the
date on which a stipulated loss payment should be paid plus [*]% (calculated on
pro-rate basis with 360 days a year).

      (SD Tranche 1-B)

  (4)   The amount obtained by multiplying the purchase price for the Property
or its unit component purchase price with respect to the delivery date or lease
payment date by the rate referenced in the following (B)     (5)   The amount
obtained by multiplying by the rate in the following (B) with respect to the
delivery date immediately before the date on which their payment should be made
for the purchase price of the Property or its unit component part or lease
payment date.     (6)   The amount of interest calculated by multiplying the
amount mentioned above in (5) by the interest rate of standard fixed interest
rate stipulated in the list attached to the Loan Agreement, Paragraph 6 (2)
(c) with respect to a period from the first date of the lease payment
calculation period through the date on which a stipulated loss payment should be
paid plus [*]% (calculated on a pro-rate basis with 360 days a year). In
addition, if the SD Borrower B (as defined in the SD Loan Agreement) receives
the amount equivalent to subsidy as prescribed in Article 7, Paragraph 3 of the
SD Loan Agreement, the amount equivalent to the relevant subsidy shall be
deducted from the above total amount.     (SD Tranche 1-C)     (7)   The amount
obtained by multiplying the purchase price for the Property or unit component
purchase price with respect to the delivery date or lease payment date by the
rate referenced in the following (C)     (8)   The amount obtained by
multiplying by the rate in the following (C) with respect to the delivery date
immediately before the date on which payment should be made for the purchase
price of the Property or its unit component part or lease payment date.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 59 -



--------------------------------------------------------------------------------



 



  (9)   The amount of interest calculated by multiplying the amount mentioned
above in (8) by the interest rate of Euro Yen TIBOR stipulated in the list
attached to the Loan Agreement, Paragraph 6 (1) (c) with respect to a period
from the first date of the lease payment calculation period through the date on
which a stipulated loss payment should be paid plus [*]% (calculated on pro-rate
basis with 360 days a year).

    (SD Tranche 2)

  (10)   The amount obtained by multiplying the purchase price for the Property
or unit component purchase price with respect to the delivery date or lease
payment date by the rate referenced in the following (D)     (11)   The amount
obtained by multiplying by the rate in the following (D) with respect to the
delivery date immediately before the date on which payment should be made for
the purchase price of the Property or its unit component part or lease payment
date.     (12)   The amount of interest calculated by multiplying the amount
mentioned above in (11) by the interest rate of Euro Yen TIBOR stipulated in the
list attached to the Loan Agreement, Paragraph 6 (1) (c) with respect to a
period from the first date of the lease payment calculation period through the
date on which a stipulated loss payment should be paid plus [*]% (calculated on
pro-rate basis with 360 days a year).

    (Toshiba Tranche 1-A)

  (13)   The amount obtained by multiplying the purchase price for the Property
or unit component purchase price with respect to the delivery date or lease
payment date by the rate referenced in the following (E)     (14)   The amount
obtained by multiplying by the rate in the following (E) with respect to the
delivery date immediately before the date on which payment should be made for
the purchase price of the Property or its unit component part or lease payment
date.     (15)   The amount of interest calculated by multiplying the amount
mentioned above in (14) by the interest rate of Euro Yen TIBOR stipulated in the
list attached to the Loan Agreement, Paragraph 6 (1) (c) with respect to a
period from the first date of the lease payment calculation period through the
date on which a stipulated loss payment should be paid plus [*]% (calculated on
pro-rate basis with 360 days a year).

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 60 -



--------------------------------------------------------------------------------



 



    (Toshiba Tranche 1-B)

  (16)   The amount obtained by multiplying the purchase price for the Property
or its unit component purchase price with respect to the delivery date or lease
payment date by the rate referenced in the following (F)     (17)   The amount
obtained by multiplying by the rate in the following (F) with respect to the
delivery date immediately before the date on which their payment should be made
for the purchase price of the Property or its unit component part or lease
payment date.     (18)   The amount of interest calculated by multiplying the
amount mentioned above in (17) by the interest rate of standard fixed interest
rate stipulated in the list attached to the Loan Agreement, Paragraph 6 (2)
(c) with respect to a period from the first date of the lease payment
calculation period through the date on which a stipulated loss payment should be
paid plus [*]% (calculated on a pro-rate basis with 360 days a year). In
addition, if the Toshiba Borrower B (as defined in the Toshiba Loan Agreement)
receives the amount equivalent to subsidy as prescribed in Article 7,
Paragraph 3 of the Toshiba Loan Agreement, the amount equivalent to the relevant
subsidy shall be deducted from the above total amount.

    (Toshiba Tranches 2)

  (19)   The amount obtained by multiplying the purchase price for the Property
or unit component purchase price with respect to the delivery date or lease
payment date by the rate referenced in the following (G)     (20)   The amount
obtained by multiplying by the rate in the following (G) with respect to the
delivery date immediately before the date on which payment should be made for
the purchase price of the Property or its unit component part or lease payment
date.     (21)   The amount of interest calculated by multiplying the amount
mentioned above in (20) by the interest rate of Euro Yen TIBOR stipulated in the
list attached to the Loan Agreement, Paragraph 6 (1) (c) with respect to a
period from the first date of the lease payment calculation period through the
date on which a stipulated loss payment should be paid plus [*]% (calculated on
pro-rate basis with 360 days a year).

(A) Provided in request for lease and consent regarding the relevant individual
transaction
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 61 -



--------------------------------------------------------------------------------



 



(B) Provided in request for lease and consent regarding the relevant individual
transaction
(C) Provided in request for lease and consent regarding the relevant individual
transaction
(D) Provided in request for lease and consent regarding the relevant individual
transaction
(E) Provided in request for lease and consent regarding the relevant individual
transaction
(F) Provided in request for lease and consent regarding the relevant individual
transaction
(G) Provided in request for lease and consent regarding the relevant individual
transaction

10   Payment method

(1) (1) Lease payments, stipulated loss payments, payments for exercise of
purchase options and Return Adjustment Fees, Break Funding Cost, and related
late charges in relation to each SD Tranche shall be remitted to the following
account of the SD Borrower in cash or by credit pursuant to assignment of
payment receipt stipulated in Article 7, Paragraph 4 (Lessee shall bear the bank
remittance fee).
[*]
[*]
[*]
[*]
(2) Lease payments, stipulated loss payments, payments for exercise of purchase
options and Return Adjustment Fees, Break Funding Cost, and related late charges
in relation to each Toshiba Tranche shall be remitted to the following account
of the Toshiba Borrower in cash or by credit pursuant to assignment of payment
receipt stipulated in Article 7, Paragraph 4 (Lessee shall bear the bank
remittance fee).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 62 -



--------------------------------------------------------------------------------



 



[*]

  (2)   Other monies, or in the event that proxy receipt for each Borrower
stipulated in Article 7, Paragraph 4 is cancelled, shall be remitted into the
account of each Lessor, each Lender or the SD Receivables Assignee in cash or by
credit (Lessee shall bear the bank remittance fee).

[*]

11   The Lenders             (The SD Lenders)

The Bank of Tokyo-Mitsubishi UFJ, Ltd.
NEC Leasing, Ltd.
Mitsui Leasing & Development, Ltd.
Mitsubishi UFJ Trust and Banking Corporation
Nissay Leasing Company, Limited
The Mie Bank, Ltd.
NTT Finance Corporation
Sumitomo Mitsui Banking Corporation
Development Bank of Japan
(Toshiba Lenders)
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
The Sumitomo Trust and Banking Co., Ltd.
     The Chuo Mitsui Trust and Banking Company, Limited.
      Resona Bank, Limited
The Bank of Yokohama, Ltd.
Mizuho Corporate Bank, Ltd.
Development Bank of Japan
(Toshiba Lender Agent)
Mizuho Corporate Bank, Ltd.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 63 -



--------------------------------------------------------------------------------



 



  12   The Borrowers         (SD Borrower)         Tuolumne Funding Yugen Kaisha
        (Toshiba Borrower)         Mariposa Funding Yugen Kaisha     13   SD
Receivables Assignee              Japan Electric Computer Co., Ltd.     14  
Guarantors         (SanDisk)

            SanDisk Corporation as a guarantor of debts related to each SD
Tranche under this Agreement
(Toshiba)
            Toshiba Corporation as a guarantor of debts related to each Toshiba
Tranche under this Agreement

  15   Administrative Custodian, SD Lessor RA, and Toshiba Lessor RA         (SD
Administrative Custodian)         SMBC Leasing Company, Limited         (Toshiba
Administrative Custodian)         IBJ Leasing Co., Ltd.         (SD Lessor RA)  
      SMBC Leasing Company, Limited         (Toshiba Lessor RA)         Sumisho
Lease Co., Ltd.

  16   Composition of transactions

  (1)   Lessor shall purchase from Lessee each unit component in each individual
transaction on the delivery date pursuant to the Sales and Purchase Agreement
and obtain the ownership thereof. The SD Lessor and the Toshiba Lessor share the
ownership of the Property in a ratio of 1:1.     (2)   The SD Lessor shall (1)
pursuant to the SD Sale and Purchase Agreement regarding Master Receivables,
sell to the SD Borrower, at its own election and discretion, the obligations
related to SD Tranche 1-AB due under this Agreement on each delivery date

- 64 -



--------------------------------------------------------------------------------



 



      in order to raise an amount equivalent to about [*]% of the property
purchase price, and k pursuant to the SD Receivables Assignment Agreement, sell
to the SD Receivables Assignee, at its own election and discretion, the
obligations related to SD Tranche 1-C due under this Agreement on each delivery
date in order to raise an amount equivalent to about [*]% of the property
purchase price
        (3) Pursuant to the Toshiba Sale and Purchase Agreement regarding Master
Receivables, the Toshiba Lessor shall sell to the Toshiba Borrower, at its own
election and discretion, the obligations related to Toshiba Tranche 1-AB due
under this Agreement on each delivery date in order to raise an amount
equivalent to about [*]% of the property purchase price.

  (4)   To raise funds to purchase receivables/obligations, pursuant to the SD
Loan Agreement, the SD Borrower shall, at its own election and discretion,
receive financing from the SD Lenders on each delivery date.     (5)   To raise
funds to purchase receivables/obligations, pursuant to the Toshiba Loan
Agreement, the Toshiba Borrower shall, at its own option and discretion, receive
financing from the Toshiba Lenders on each delivery date.     (6)   The SD
Lessor and the Toshiba Lessor shall each raise an amount equivalent to about
[*]% of the property price from their own funds.     (7)   Lessor shall lease to
Lessee the relevant unit component part on each delivery date pursuant to this
Agreement. The ratio of obligations with respect to SD Tranche 1-AB, SD Tranche
1-C and Toshiba Tranche 1-AB and with respect to SD Tranche 2 and Toshiba
Tranche 2 shall be 1 to 1, respectively.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 65 -



--------------------------------------------------------------------------------



 



Lease Agreement Attachment 2
Request for Lease and Consent
([Serial number]th Individual transaction)
(Month) (Day), 200
To: Toshiba Finance Corporation
To: Sumisho Lease Co., Ltd.
To: SMBC Leasing Company, Limited
To: Fuyo General Lease Co., Ltd.
To: Tokyo Leasing Co., Ltd.
To: STB Leasing Co., Ltd.
To: IBJ Leasing Co., Ltd.
Flash Partners Yugen Kaisha

1   Our company hereby applies to your company the property indicated below
pursuant to the Master Lease Agreement of September 22, 2006 (the “Lease
Agreement”) executed between our company and your companies.

2   Our company confirms that, with respect to each individual transaction
subject to this Request, its delivery date, lease period, the share of each
Tranche, each amount of lease payments, payment for exercise of purchase
options, Return Adjustment Fee, repayment standard fee and stipulated loss
payment stipulated in Items 3, 6, 7, 8 and 9 of Attachment 1 to the Master Lease
Agreement after being agreed upon pursuant to Article 4, Paragraph 3 of the
Lease Agreement, are as follows and provided in Attachment 2 to this Request.

3   Our company approves that all of the provisions of the Lease Agreement shall
apply to each individual transaction subject to this Request.

  1   Property loaned         Property specifications : see Attachment 1     2  
Delivery date : (Month) (Day), 200

- 66 -



--------------------------------------------------------------------------------



 



      Lease period: [years ][months]from the date of delivery     3   Place of
delivery: [800 Yamano-Issiki-cho, Yokkaichi City, Mie Prefecture]

—Lessor Use Only—
(Month) (Day), 200_
Flash Partners Yugen Kaisha
Pursuant to on the Lease Agreement and the above request, our companies agree to
lease the property described in 1 above based on the terms set forth in the
Lease Agreement and this Request. Additionally, we confirm that regarding
subject individual transactions related this application form, we approve that
all of the provisions of the Lease Agreement shall apply to each individual
transaction subject to this Request.
Toshiba Finance Corporation
Sumisho Lease Co., Ltd.
SMBC Leasing Company, Limited
Fuyo General Lease Co., Ltd.
Tokyo Leasing Co., Ltd.
STB Leasing Co., Ltd.
IBJ Leasing Co., Ltd.

- 67 -



--------------------------------------------------------------------------------



 



(Request for Lease and Consent, Attachment 1)
[Property specifications]

- 68 -



--------------------------------------------------------------------------------



 



(Request for Lease and Consent Attachment 2)

     
SD Tranche 1-A
  [*]
 
   
SD Tranche 1-B
  [*]
 
   
SD Tranche 1-C
  [*]
 
   
SD Tranche 2
  [*]
 
   
Toshiba Tranche 1-A
  [*]
 
   
Toshiba Tranche 1-B
  [*]
 
   
Toshiba Tranche 2
  [*]

Lease Agreement, Article 7, Item 1 Ratio of each Tranche
Lease Agreement, Attachment 1, Item 3 lease payment calculation
[*]
Lease Agreement Attachment 1, Item 6 Purchase option exercise cost
Amounts obtained by multiplying the property purchase cost by the following
ratios. Provided, however, that the lease payment as of the relevant lease
payment day shall be paid separately.
[*]
Lease Agreement Attachment 1, Item 7 Return Adjustment Fee
Amounts obtained by multiplying the property purchase cost of the Property or
the relevant unit component part by the following ratios. Provided, however,
that the lease payment as of the relevant lease payment day shall be paid
separately.
[*]
Lease Agreement Attachment 1, Item 8 Repayment standard fee
Amounts obtained by multiplying the property purchase cost of the Property or
the relevant unit component part by the following ratios.
[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 69 -



--------------------------------------------------------------------------------



 



Lease Agreement Attachment 1, Item 9 Stipulated loss payment
[*]                    
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 70 -



--------------------------------------------------------------------------------



 



Lease Contract Attachment 3
Loan Certificate
([serial number] Individual transaction)
(Month) (Day), 200_
To: Toshiba Finance Corporation
To: Sumisho Lease Co., Ltd.
To: SMBC Leasing Company, Limited
To: Fuyo General Lease Co., Ltd.
To: Tokyo Leasing Co., Ltd.
To: STB Leasing Co., Ltd.
To: IBJ Leasing Co., Ltd.
Flash Partners Yugen Kaisha

1   Our company hereby prepares and delivers to your company this Loan
Certificate to certify the receipt of the property indicated below pursuant to
the Master Lease Agreement of September 22, 2006 executed between our company
and your companies.   2   Our company confirms that, with respect to each
individual transaction subject to this Loan Certificate, its delivery date,
lease period, the share of each Tranche, each amount of lease payments, payment
for exercise of purchase options, Return Adjustment Fee, repayment standard fee
and stipulated loss payment stipulated in Items 3, 6, 7, 8 and 9 of Attachment 1
of Master Lease Agreement after being agreed upon pursuant to Article 4,
Paragraph 3 of Master Lease Agreement, are as follows and provided in Attachment
2 to this Loan Certificate.   3   Our company approves that all of the
provisions of Master Lease Agreement set forth in Item 1, apply to each
individual transaction subject to this Loan Certificate.   1   Property loaned  
    Property specifications : see Attachment 1   2   Delivery date : (Month)
(Day), 200       Lease period : [years ][months]from the date of delivery   3  
Place of delivery : [800 Yamano-Issiki-cho, Yokkaichi City, Mie Prefecture]

- 71 -



--------------------------------------------------------------------------------



 



(Loan Certificate, Attachment 1)
[Property specifications]

- 72 -



--------------------------------------------------------------------------------



 



(Loan Certificate, Attachment 2)
Lease Agreement, Article 7, Item 1 Ratio of each Tranche

     
SD Tranche 1-A
  [*]
 
   
SD Tranche 1-B
  [*]
 
   
SD Tranche 1-C
  [*]
 
   
SD Tranche 2
  [*]
 
   
Toshiba Tranche 1-A
  [*]
 
   
Toshiba Tranche 1-B
  [*]
 
   
Toshiba Tranche 2
  [*]

Lease Agreement, Attachment 1, Item 3 lease payment calculation
[*]
Lease Agreement Attachment 1, Item 6 Purchase option exercise cost
Amounts obtained by multiplying the property purchase cost by the following
ratios. Provided, however, that the lease payment as of the relevant lease
payment day shall be paid separately.
[*]
Lease Agreement Attachment 1, Item 7 Return Adjustment Fee
Amounts obtained by multiplying the property purchase cost of the Property or
the relevant unit component part by the following ratios. Provided, however,
that the lease payment as of the relevant lease payment day shall be paid
separately.
[*]
Lease Agreement Attachment 1, Item 8 Repayment standard fee
Amounts obtained by multiplying the property purchase cost of the Property or
the relevant unit component part by the following ratios.
[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 73 -



--------------------------------------------------------------------------------



 



Lease Agreement Attachment 1, Item 9 Stipulated loss payment
[*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 74 -



--------------------------------------------------------------------------------



 



Lease Agreement, Attachment 4
Permitted Liens

  (a)   Liens existing on the date hereof and Liens securing refinancing
indebtedness in respect of secured indebtedness;     (b)   Indebtedness
represented by F, F&E Financing Agreements and/or Capitalized Lease Obligations
by secured by the assets acquired pursuant to the respective capital lease (in
the case of Capitalized Lease Obligations) or with the proceeds of the
respective F, F&E Financing Agreements, so long as such Liens do not extend to
any other assets;     (c)   Working Capital Indebtedness up to 50% of SanDisk’s
and its Subsidiaries accounts receivable and inventory balances (and
refinancings thereof) may be secured by the assets of SanDisk and its
Subsidiaries;     (d)   any Lien arising by reason of (i) any judgment, decree
or order of any court, so long as such Lien is adequately bonded and any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment, decree or order shall not have been finally terminated or the
period within which such proceedings may be initiated shall not have expired;
(ii) security for payment of workmen’s compensation or other insurance;
(iii) good faith deposits in connection with tenders, leases and contracts
(other than contracts for the payment of money); and (iv) deposits to secure, or
guarantees of, public, governmental or statutory obligations, or in lieu of
surety or appeal bonds;     (e)   Liens for taxes, assessments of other
governmental charges not yet due or which are being contested in good faith and
by appropriate proceedings by SanDisk or any of its Subsidiaries if adequate
reserves with respect thereto are maintained on the books of SanDisk or any of
its Subsidiaries, as the case may be, in accordance with GAAP;     (f)  
purchase money security interests arising in the ordinary course of business
securing only the assets so acquired;     (g)   statutory Liens of carriers,
warehousemen, mechanics, landlords, laborers, materialmen, repairmen or other
like Liens arising by operation of law in the ordinary course of business and
consistent with industry practices and Liens on deposits made to obtain the
release of such Liens if (i) the

- 75 -



--------------------------------------------------------------------------------



 



      underlying obligations are not overdue for a period of more than 60 days
or (ii) such Liens are being contested in good faith and by appropriate
proceedings by SanDisk or any of its Subsidiaries and adequate reserves with
respect thereto are maintained on the books of SanDisk or any of its
Subsidiaries, as the case may be, in accordance with GAAP;     (h)   Easements,
rights-of-way, zoning and similar restrictions and other similar encumbrances or
title defects, which, if they are incurred by SanDisk or any of its Subsidiaries
after it acquires the property subject thereto, are incurred in the ordinary
course of business and consistent with industry practices which, individually or
in the aggregate, do not materially detract from the value of the property
subject thereto (as such property is used or proposed to be used by SanDisk or
any of its Subsidiaries) or interfere with the ordinary conduct of the business
of SanDisk or any of its Subsidiaries, provided, that any such Liens are not
incurred in connection with any borrowing of money or any commitment to loan any
money or to extend any credit;     (i)   Liens that secure Acquired Indebtedness
(and refinancings thereof), provided, in each case, that such Liens do not
secure any property or assets other than the property or asset so acquired;    
(j)   leases or subleases granted to other persons not materially interfering
with the conduct of the business of SanDisk or any of its Subsidiaries or
materially detracting from the value of the relative assets of SanDisk or such
Subsidiary;     (k)   Liens arising from precautionary Uniform Commercial Code
financing statement filings regarding operating leases entered into by SanDisk
or any of its Subsidiaries;     (l)   A notice of intention filed by a mechanic,
materialman, or laborer under applicable mechanic’s lien law, or a building
contract filed by a contractor or subcontractor thereunder; and     (m)   Other
Liens as SanDisk and the Lessors may agree upon from time to time.

Related Definitions
“Acquired Indebtedness” means indebtedness of any Person (a) existing at the
time such Person becomes a Subsidiary of SanDisk, including by designation, or
is merged or consolidated into or with SanDisk or one of its Subsidiaries or
(b) assumed in connection with the Acquisition of assets from such Person.
“Capital Lease Obligations” means any amount capitalized under any lease which
is required under

- 76 -



--------------------------------------------------------------------------------



 



GAAP to be capitalized by SanDisk or one of its consolidated Subsidiaries.
“F, F&E Financing Agreement” means an agreement which creates a Lien upon any
after-acquired tangible personal property and/or other items constituting
operating assets, which are financed, purchased or leased for the purpose of
engaging in or developing SanDisk’s and its Subsidiaries’ respective businesses.
“GAAP” means generally accepted accounting principals as in effect from time to
time in the applicable jurisdiction.
“Lien” means any mortgage, charge, pledge, lien (statutory or otherwise),
privilege, security interest, hypothecation or other encumbrance upon or with
respect to any property of any kind, real or personal, movable or immovable, now
owned or hereafter acquired by SanDisk.
“Person” means any individual, corporation, company, partnership, or
governmental agency.
“Subsidiary” of any Person means (i) a corporation a majority of whose Voting
Stock is at the time, directly or indirectly, owned by such Person, by such
Person and one or more Subsidiaries of such Person or by one or more
Subsidiaries of such Person, (ii) any other Person (other than a corporation) in
which such Person, one or more Subsidiaries of such Person, or such Person and
one or more Subsidiaries of such Person, directly or indirectly, at the date of
determination thereof has a majority ownership interest, or (iii) a partnership
in which such Person of a Subsidiary of such Person is, at the time, a general
partner and has a majority ownership interest.
“Voting Stock” means all classes of equity interests then outstanding and
normally entitled to vote in the election of directors (or similar body) of the
issuer of such Voting Securities.
“Working Capital Indebtedness” means indebtedness incurred under a credit
facility available to SanDisk or any of its Subsidiaries the proceeds of which
are used for working capital or similar purposes.
[Reference Translation]

  (a)   Security interests/liens existing at the execution of this Agreement and
security interests/liens to guarantee refinancing debt related to the secured
debt.     (b)   Security interests/liens established by an agreement to
establish security interest and obtain operating assets (an agreement to obtain
(including purchases and/or leases) operating assets after the execution of this
Agreement in order to implement or develop each enterprise of SanDisk or
affiliated companies ((i) any company owned directly or indirectly at that time
by SanDisk through ownership of a majority of the voting shares (shares which
have been issued by that time and which grant in the ordinary course of business
the right to select directors and similar positions of the issuer) by SanDisk
alone, or by SanDisk and an affiliated company, or by a SanDisk affiliated
company alone, (ii) any entity (excluding a corporation)

- 77 -



--------------------------------------------------------------------------------



 



      in which SanDisk independently, or SanDisk and its affiliated company, or
a SanDisk affiliated company alone owns a majority interest directly or
indirectly on the date of decision, or (iii) any partnership in which SanDisk or
a SanDisk affiliated company is a general partner and owns a majority interest;
similarly throughout this Article) executed to establish a security interest in
those operating assets for the purpose of securing payment of the price of those
assets), as well as security interests established in assets obtained pursuant
to a capital lease (a lease or other financing required by SanDisk or an
affiliated company under U.S. accounting standards (GAAP) for capitalization;
similarly below) to secure the payment of the price of those assets.     (c)  
Security interests/liens established in the assets of SanDisk or its affiliated
companies to secure accounts receivables or inventory balances and financings
thereof up to 50 percent of working capital debt (debt borrowed under a credit
facility available for use by SanDisk or its affiliated companies, which is used
for working capital or some similar purpose) .     (d)   (i) Security
interests/liens arising by reason of court judgment, decision, or order
(provided, however, that this shall only apply if a bond sufficient for purposes
of appealing such judgment, decision, or order has been paid, and all legal
procedures properly instituted for the review of such judgment, decision, or
order have not been terminated, or the period within which such procedures may
be initiated has not expired); (ii) security interests to guarantee payment of
worker’s compensation insurance and other insurance; (iii) good-faith deposit
monies for deposits related to tenders, leases, and contracts (excluding
contracts for payment of money); and (4) deposits to secure a public,
government, or legal obligations, or appeal bonds.     (e)   Security interests
to secure payable taxes, public charges, and other governmental levies that are
not yet due, and security interests to secure taxes, public charges, and other
governmental levies that SanDisk or its affiliated companies are contested in
court in good faith and by appropriate procedures. Provided, however, that this
shall be limited to cases in which SanDisk or its affiliated companies have set
aside sufficient reserves on its books for these charges as appropriate pursuant
to GAAP.     (f)   Purchase money security interests arising in the ordinary
course of business.

- 78 -



--------------------------------------------------------------------------------



 



      Provided, however, that this shall be limited to assets acquired therein.
    (g)   Judicial liens for carriers, warehousemen, workmen, landlords,
laborers, material suppliers, and mechanics and other similar liens arising by
operation of law in the ordinary course of business and consistent with standard
industry practices, and any security interests on deposits to release any of
these liens. Provided, however, that this shall be limited to situations
(i) within 60 days since the payment of the underlying indebtedness has become
due, or (ii) such lien is contested in good faith and according to the
appropriate procedures by SanDisk or its affiliated companies and SanDisk or its
affiliated companies have set aside sufficient reserves on their books for these
charges as appropriate pursuant to GAAP.     (h)   Easements, limitations on
use, or other limitations or similar encumbrances or title defects that are
incurred by SanDisk or its affiliated companies after it acquired the property
subject thereto in the ordinary course of business in a manner consistent with
industry practices and do not, whether in whole or in part, reduce the actual
value of the property and do not interfere with the ordinary operations of
SanDisk or its affiliated companies. Provided, however, that these security
interests are not incurred in connection with any borrowing of money, any
commitment to loan money or extending credit.     (i)   Security interests to
secure acquired debt or financings thereof ((i) debt existing at a time of any
person who has become a SanDisk affiliated company, or is merged with SanDisk or
its affiliated company, or (ii) debt assumed in connection with the acquisition
of assets from some person). Provided, however, that these security interests
shall be limited to those established in the assets acquired.     (j)   A lease
or sublease of assets of SanDisk or its affiliated companies not materially
interfering with the ordinary operations of SanDisk or its affiliated company.
Provided, however, that such lease or sublease does not reduce the actual value
of such assets.     (k)   Security interests arising from precautionary Uniform
Commercial Code financing statement filings related to operating leases entered
into by SanDisk or its affiliated company     (l)   Security interests arising
from filing a notice of intention by a mechanic, material supplier, or laborer
under applicable mechanic’s lien law or a building contract filed by a
contractor or subcontractor thereunder

- 79 -



--------------------------------------------------------------------------------



 



Lease Agreement Attachment 5
Certificate of Return
(Month) (Day), 200_
To: Flash Partners Yugen Kaisha
Toshiba Finance Corporation
SMBC Leasing Company, Limited
Sumisho Lease Co., Ltd.
Fuyo General Lease Co., Ltd.
Tokyo Leasing Co., Ltd.
STB Leasing Co., Ltd.
IBJ Leasing Co., Ltd.
     Our company hereby prepares and delivers this Certificate of Return to your
company to certify the receipt of the property referenced below pursuant to the
Master Lease Agreement executed between our company and your company on
September 22, 2006.

1   Property returned       Property specifications : as listed in the
attachment   2   Day of return : (Month) (Day), 200_   3   Place of return :

- 80 -



--------------------------------------------------------------------------------



 



Lease Agreement Attachment 6
Certificate of Transfer
To: Flash Partners Yugen Kaisha
     Our company hereby certifies that the following property was transferred by
sale on (Month) (Day), 200 pursuant to Master Lease Agreement between our
company and your company dated September 22, 2006.

1   Transferee : Flash Partners Yugen Kaisha   2   Property specifications : as
listed in the attachment

(Month) (Day), 200

     
 
  Toshiba Finance Corporation.
 
   
 
  SMBC Leasing
 
  Company, Limited
 
   
 
  Sumisho Lease Co., Ltd.
 
   
 
  Fuyo General Lease Co., Ltd.
 
   
 
  Tokyo Leasing Co., Ltd.
 
   
 
  STB Leasing Co., Ltd.
 
   
 
  IBJ Leasing Co., Ltd.

- 81 -



--------------------------------------------------------------------------------



 



Lease Agreement Attachment 7
Conditions at the Time of Return
     When Flash Partners Yugen Kaisha (hereinafter referred to as “Lessee”)
returns the Property to Lessors (hereinafter referred to as “Lessors”) pursuant
to the provision of Article 25 of the Lease Agreement, in addition to the
provision of Article 25 of the Lease Agreement, the following requirements shall
be satisfied.
     When Lessee returns the Equipment pursuant to Clause 25 of the Lease,
Lessee shall satisfy the following conditions, in addition to the conditions
specified in Clause 25 of the Lease.
     (A) Lessee shall no later than [*] days prior to the expiration or other
termination of the lease (with regard to all but not less than all Equipment)
provide, at its expense:
          1. a detailed inventory of the Equipment (including the model and
serial number of each major component thereof), including, without limitation,
all internal circuit boards, module boards, and software features,
          2. a complete and current set of all manuals, blue prints, process
flow diagrams, equipment configuration diagrams, operation, maintenance and
repair records and other data (in Japanese, and English (if available))
reasonably requested by Lessors concerning the configuration and operation of
the Equipment, and
          3. a certification of the manufacturer or of a maintenance provider
reasonably acceptable to Lessors that the Equipment (a) has been tested and is
operating in accordance with manufacturer’s specifications together with a
report detailing the condition of the Equipment, the results of such test(s) and
inspection(s) and all repairs that were performed as a result of such test(s)
and inspection(s), and (b) qualifies for the manufacturer’s used equipment
maintenance program (to the extent generally available, and subject to
availability at the location of any buyer).
     (B) Upon the request of Lessors and at the expense of Lessee,
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 82 -



--------------------------------------------------------------------------------



 



Lessee shall, not later than [*] days prior to the expiration or other
termination of the Lease make the Equipment available for on-site operational
inspection by persons designated by Lessors who shall be qualified to inspect
the Equipment in its operational environment subject to the conditions of
Article 17.
     (C) At the expense of Lessee, all Equipment shall be cleaned and treated
with respect to rust, corrosion and appearance in accordance with manufacturer’s
recommendations and consistent with the best practices of dealers in used
equipment similar to the Equipment. At Lessors’ option and at the expense of
Lessee, Lessee shall (a) properly remove all Lessee installed markings which are
not necessary for the operation, maintenance or repair of the Equipment; or
(b) translate said markings to Japanese and English (or Chinese or Korean if
reasonably specified by Lessors) and reattach those markings.
     (D) Lessee shall, at its expense, ensure all Equipment and Equipment
operations conform to all applicable local, state, and federal laws, health and
safety guidelines which may be in effect at the time of return, in Japan, and if
the Equipment is being shipped to any of the United States, China, Taiwan and
Korea, then also conform to those laws and guidelines of such destination
country.
     (E) Lessee shall, at its expense, provide for the deinstallation, packing,
transporting, and certifying of the Equipment to include, but not limited to,
the following: (1) the manufacturer’s representative or such other person
reasonably acceptable to Lessors shall de-install all Equipment (including all
wire, cable and mounting hardware) in accordance with the custom and practice of
the industry and with the specifications of manufacturers; (2) each item of
Equipment will be returned with a certificate supplied by the manufacturer’s
representative or other third party inspector reasonably selected by Lessor
qualifying the Equipment to be in good condition and (where applicable) to be
eligible for the manufacturer’s maintenance plan pursuant to (A)3 above; the
certificate of eligibility shall be transferable to another operator of the
Equipment; this assignment shall extend to any software licensing or relicensing
or other requirements of the manufacturer to enable an alternate user/purchaser
of the Equipment to enjoy all rights and privileges as would the original
purchaser of the Equipment directly from the manufacturer; (3) the Equipment
shall be packed properly and in accordance with the custom and practice of the
industry and with the specifications of manufacturers’; (4) upon sale of the
Equipment to a third party, provide transportation in a manner and to locations
specified by Lessors pursuant to Article 25, paragraph 1; (5) without
limitation, as
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 83 -



--------------------------------------------------------------------------------



 



applicable, all Equipment shall be professionally de-contaminated and certified
for removal and transport by appropriate authorities, in accordance with
industry standards, and consistent with the mode of transport specified by
Lessors; all internal fluids and/or gases shall be purged and properly disposed
of, any applicable reservoirs etc. shall be secured in accordance with
manufacturer’s recommendations and in accordance with all applicable laws,
rules, and regulations in Japan, and if the Equipment is being shipped to any
of, the United States, China, Taiwan and Korea, then also with the laws of such
destination country.
     (F) At the expense of Lessee all Equipment shall conform to or be modified
to conform to established standards in Japan, and if the Equipment is being
shipped to any of, the United States, China, Taiwan and Korea, then also with
the laws of such destination country; including, but not limited to wiring
codes, software, keyboards, control consoles, all fittings and lines for gas,
water, exhaust; Equipment labeling i.e. (operational, warning, safety labels)
all current operational and service manuals. At the expense of Lessee
accommodation of power requirements different from where originally shall be
provided including but not limited to step-up/step-down transformers shall be
fitted by original manufacturer or by certified party in compliance with
manufacturer’s specifications.
     (G) All tariffs, duties, taxes, import/export fees, bonding fees, bonded
warehousing fees, and/or licenses, permits, approvals, permissions (in relation
to the export and import of the Equipment in connection with its return to
Lessor at the return location.), and/or freight forwarder fees without
limitation shall be the responsibility of the Lessee.
     (H) Lessee shall, at its expense, obtain and pay for a policy of transit
insurance for the redelivery period in an amount equal to the replacement value
of the Equipment and Lessors shall be named as the loss payee on all such
policies of insurance;
     (I) Lessee shall, at its expense, provide insurance and safe, secure
storage for the Equipment for a period specified by Lessors after expiration of
the Lease at locations acceptable to Lessors which shall not exceed two
(2) years from the return of the Equipment;
     (J) With regard to any Equipment that has been modified or reconfigured by
the Lessee, at Lessors’ options, Lessee shall, at its expense: (a) return or
restore the Equipment to its original configuration, as specified by the
manufacturer, or (b) make available during a period of [*] days following
successful runs, as required, any engineering and technical personnel necessary
re-installation and test
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 84 -



--------------------------------------------------------------------------------



 



for reasonable training of personnel with respect to the operation, maintenance
and repair of the Equipment provided that said engineering and technical
personnel will be made available by Lessee for an additional [*] day period for
reasonable consultation regarding the operation of the Equipment.
     (K) Lessee shall, at its expense, allow Lessors the right to attempt resale
of the Equipment from the Toshiba’s Yokkaichi facility with the Lessee’s
reasonable cooperation and assistance, up to the earlier of i) the date of the
de-installation of the Equipment for packaging and storage if so requested by
the Lessor, or ii) [*] days from the Lease expiration. Lessee will allow Lessors
to show prospective buyers the Equipment while it is operational during the [*]
days from the Lessee’s notification of its intent to return the Equipment and
the Lease expiration date. If an equipment auction is necessary, Lessors should
be permitted to auction the Equipment on-site. All action on Lessee’s site shall
be subject to the same terms and conditions as for inspections pursuant to
Article 17.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 85 -



--------------------------------------------------------------------------------



 



Lease Agreement Attachment 8
Notification Address:
To:
Toshiba Finance Corporation
          [*]
SMBC Leasing Company, Limited
          [*]
Sumisho Lease Co., Ltd.
          [*]
Fuyo General Lease Co., Ltd.
          [*]
Tokyo Leasing Co., Ltd.
          [*]
STB Leasing Co., Ltd.
          [*]
IBJ Leasing Co. Ltd.
          [*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 86 -



--------------------------------------------------------------------------------



 



Flash Partners Yugen Kaisha
          [*]
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

- 87 -